Exhibit 10.14.1


EXECUTION VERSION


 



[***] Certain information in this document has been excluded because it both (i)
is not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.














LOAN AND SECURITY AGREEMENT
dated as of April 4, 2018
by and between
TRANSPHORM, INC.,
as the Borrower,
and
NEXPERIA B.V.,
as the Lender


















 





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
PAGE
 
 
 
 
 
1.
ACCOUNTING AND OTHER TERMS
1


 
 
 
 
2.
LOAN AND TERMS OF PAYMENT
2


 
 
 
 
 
2.1
Promise to Pay
2


 
2.2
Loan Principal
2


 
2.3
Payment of Interest and Fees on the Loans
4


 
2.4
Payments; Application of Payments
5


 
2.5
Tax Matters
5


 
2.6
Termination of Obligations
6


 
 
 
 
3.
CONDITIONS OF THE LOANS
7


 
 
 
 
 
3.1
Conditions Precedent to the Tranche A Loan
7


 
3.2
Conditions Precedent to the Tranche B Loan
8


 
3.3
Conditions Precedent to the Tranche C Loans
9


 
3.4
Covenant to Deliver
10


 
3.5
Procedures for Borrowing
10


 
 
 
 
4.
SECURITY INTEREST
10


 
 
 
 
 
4.1
Grant of Security Interest
11


 
4.2
Priority of Security Interest
11


 
4.3
Perfection; Authorization to Make Filings
11


 
4.4
Covenants Relating to Patents
12


 
4.5
Security Interest Absolute
12


 
 
 
 
5.
REPRESENTATIONS AND WARRANTIES
13


 
 
 
 
 
5.1
Due Organization, Authorization; Power and Authority
13


 
5.2
Collateral
14


 
5.3
Litigation
15


 
5.4
Solvency
15


 
5.5
Regulatory Compliance
15


 
5.6
Subsidiaries
16


 
5.7
Tax Returns and Payments
16


 
5.8
Use of Proceeds
16


 
5.9
Investment Company Act
16


 
5.10
No Default or Event of Default
16


 
5.11
Full Disclosure
16


 
5.12
Anti-Corruption Laws and Sanctions
16


 
 
 
 
6.
AFFIRMATIVE COVENANTS
17


 
 
 
 
 
6.1
Government Compliance
17





-i-

--------------------------------------------------------------------------------



 
6.2
Updates
17


 
6.3
Taxes
18


 
6.4
Insurance
18


 
6.5
Maintenance of Properties
18


 
6.6
Litigation Cooperation
18


 
6.7
Further Assurances
18


 
6.8
Reserved
18


 
6.9
Use of Proceeds
18


 
6.10
Change of Control
19


 
 
 
 
7.
NEGATIVE COVENANTS
19


 
 
 
 
 
7.1
Changes in Operations or Organization
19


 
7.2
Encumbrances
19


 
7.3
Patents
19


 
7.4
Compliance
19


 
 
 
 
8.
EVENTS OF DEFAULT
19


 
 
 
 
 
8.1
Payment Default
19


 
8.2
Covenant Default
20


 
8.3
Material Adverse Change
20


 
8.4
Attachment; Levy; Restraint on Operations
20


 
8.5
Insolvency
20


 
8.6
Other Agreements
20


 
8.7
Judgments; Penalties
21


 
8.8
Misrepresentations
21


 
8.9
Loss of Security
21


 
8.10
Change of Control
21


 
8.11
DLA
21


 
 
 
 
9.
LENDER’S RIGHTS AND REMEDIES
21


 
 
 
 
 
9.1
Immediate Rights and Remedies
21


 
9.2
Rights and Remedies
21


 
9.3
Power of Attorney
22


 
9.4
Protective Payments
23


 
9.5
Application of Payments and Proceeds Upon Default
23


 
9.6
Lender’s Liability for Collateral
23


 
9.7
No Waiver; Remedies Cumulative
23


 
9.8
License-Back
24


 
9.9
License to Nexperia; Collateral Assignment
24


 
9.10
Credit Bidding
25


 
9.11
Survival
25


 
 
 
 
10.
NOTICES
25


 
 
 
 
11.
CHOICE OF LAW; DISPUTE RESOLUTION
26


 
 
 
 



-ii-

--------------------------------------------------------------------------------



12.
GENERAL PROVISIONS
27


 
 
 
 
 
12.1
Termination
27


 
12.2
Successors and Assigns
27


 
12.3
Indemnification
28


 
12.4
Time of Essence
28


 
12.5
Severability of Provisions
28


 
12.6
Amendments in Writing; Waiver; Integration
28


 
12.7
Counterpats
28


 
12.8
Confidentiality
28


 
12.9
Attorneys’ Fees, Costs and Expenses
29


 
12.10
Electronic Execution of Documents
29


 
12.11
Captions
29


 
12.12
Construction of Agreement
29


 
12.13
Relationship
30


 
12.14
Third Parties
30


 
12.15
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
30


 
 
 
 
13.
DEFINITIONS
30





-iii-

--------------------------------------------------------------------------------




LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of April 4, 2018
(the “Effective Date”), by and between NEXPERIA B.V., a private limited
liability company incorporated under the laws of the Netherlands, with its
registered office at Jonkerbosplein 52, 6534 AB Nijmegen, the Netherlands
(“Nexperia” or the “Lender”), and TRANSPHORM, INC., a Delaware corporation (the
“Borrower”), provides the terms on which the Lender shall lend to the Borrower
and the Borrower shall repay the Lender.
WHEREAS, the Lender and the Borrower are parties to that certain Development and
License Agreement dated as of April 4, 2018 (the “DLA”), pursuant to which the
Borrower will develop, transfer and license certain technology;
WHEREAS, pursuant to Section 6.2 of the DLA and subject to certain conditions,
the Borrower may request in writing that the Lender prefund development work
costs being incurred by the Borrower pursuant to each of the [***] SOW and the
[***] SOW (as defined below);
WHEREAS, the Borrower and the Lender have agreed that this Agreement shall
constitute the LSA referred to in Section 1.20 of the DLA;
WHEREAS, the Lender has agreed to assist the Borrower in its repayment of
certain outstanding debt instruments in order to consummate the transactions
contemplated by this Agreement and by the DLA; and
WHEREAS, consistent with the terms of the DLA, the Lender is willing, on the
terms and subject to the conditions hereinafter set forth, to make the Loans to
the Borrower.
NOW, THEREFORE, the parties hereto agree as follows:

1.    ACCOUNTING AND OTHER TERMS
1.1    Accounting terms not defined in this Agreement and calculations and
determinations made pursuant to the terms of this Agreement shall be construed
in accordance with GAAP, except with respect to unaudited quarterly financial
statements and, with respect to such unaudited quarterly financial statements,
except for the absence of footnotes and subject to customary year-end audit
adjustments; provided that, if at any time any change in GAAP would affect the
computation of any covenant or requirement set forth in any Loan Document, and
either the Borrower or the Lender shall so request, the Borrower and the Lender
shall negotiate in good faith to amend such covenant or requirement to preserve
the original intent thereof in light of such change in GAAP; provided further,
that, until so amended (a) such covenant or requirement shall continue to be
computed in accordance with GAAP prior to such change thereto and (b) the
Borrower shall provide the Lender financial statements and other documents
required under this Agreement or as the Lender may reasonably request setting
forth a reconciliation between calculations of such covenant or requirement made
before and after giving effect to such change in GAAP. For the avoidance of
doubt, (x) any obligations of a Person under a lease (whether existing as of the
Effective Date or entered into in the future in accordance with the terms of
this Agreement) that is not (or would not be) a capital lease obligation under
GAAP as in effect on the Effective Date shall not be treated as a capital lease
obligation solely as a result of the adoption of changes in GAAP. Capitalized
terms not otherwise defined in this Agreement (including in the


-1-

--------------------------------------------------------------------------------



recitals) shall have the meanings set forth in Section 13. All other terms
contained in this Agreement, unless otherwise indicated, shall have the meaning
provided by the Code or the DLA, as applicable, to the extent such terms are
defined therein.

2.    LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay.  The Borrower hereby unconditionally promises to pay the
Lender the outstanding principal amount of the Loans, accrued and unpaid
interest thereon and fees in respect thereof in accordance with this Agreement.
2.2    Loan Principal.
(a)    Availability.  On the terms and subject to the conditions of this
Agreement, the Lender agrees to make a term loan (the “Tranche A Loan”) to the
Borrower on the Tranche A Closing Date in an amount corresponding to the Tranche
A Commitment Amount. On the terms and subject to the conditions of this
Agreement, the Lender agrees to make a term loan (the “Tranche B Loan”) to the
Borrower on the Tranche B Closing Date in an amount corresponding to the Tranche
B Commitment Amount. On the terms and subject to the conditions of this
Agreement, the Lender agrees to make loans (collectively, the “Tranche C Loans”)
to the Borrower during the Tranche C Availability Period in an aggregate
principal amount that will not result in the aggregate Tranche C Credit Exposure
exceeding the Tranche C Commitment Amount; provided that, the Borrower shall
only be entitled to deliver up to three Borrowing Notices in respect of Tranche
C Loans per calendar quarter and there shall not at any time be more than a
total of three Tranche C Loans outstanding. Within the foregoing limit and on
the terms and subject to the conditions of this Agreement, the Borrower may
reborrow, prepay and reborrow Tranche C Loans in accordance with Section 2.2(d).
(b)    Repayment of the Tranche A Loan.  Subject to Sections 2.2(e)-(g) and
Section 2.3(b), the Borrower shall pay in full to the Lender the outstanding
principal balance of the Tranche A Loan on the Tranche A Maturity Date.
(c)    Repayment of the Tranche B Loan.  Subject to Sections 2.2(e)-(g) and
Section 2.3(b), the Borrower shall pay in full to the Lender the outstanding
principal balance of the Tranche B Loan on the Tranche B Maturity Date.
(d)    Prepayment, Repayment and Reborrowing of the Tranche C Loans.
(i)    Subject to the terms of this Section 2.2(d), the Borrower may prepay any
Tranche C Loan from time to time, without premium or penalty, so long as the
Borrower delivers to the Lender a notice of prepayment executed by a Responsible
Officer on or before 9:00 a.m. (New York City time) on a Business Day at least
five Business Days prior to the proposed prepayment date; provided that, if the
Borrower shall be required to make a prepayment hereunder by reason of
Section 2.2(d)(ii) or Section 2.2(d)(iii), such notice shall be delivered no
later than the time at which such prepayment is made. Each notice of prepayment
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Tranche C Loan or portion thereof to be prepaid. Each prepayment
in respect of all or any part of a Tranche C Loan must be in a minimum principal
amount of $1,000,000 and in multiples of $1,000,000 in excess thereof.
Prepayments shall be accompanied by accrued interest in accordance with Section
2.3.


-2-

--------------------------------------------------------------------------------



(ii)    The Borrower shall, in the event and on each occasion that the aggregate
Tranche C Credit Exposure exceeds the Tranche C Commitment Amount, not later
than the next Business Day, prepay Tranche C Loans in an aggregate amount equal
to such excess.
(iii)    The Borrower shall, in the event and on each occasion that there are
more than three Tranche C Loans outstanding, not later than the next Business
Day, prepay at least one Tranche C Loan in full.
(iv)    Subject to Sections 2.2(g) and 2.3(b), the Borrower shall pay in full to
the Lender the outstanding principal balance of the Tranche C Loans on the
Tranche C Maturity Date.
(e)    Repayment of the Loans - Offsetting.  Notwithstanding anything to the
contrary herein set forth, the Lender may elect, by providing written notice to
the Borrower two Business Days prior to (i) any Maturity Date or (ii) any date
on which payment of any licensing fees or other amounts is due from Nexperia to
the Borrower under the DLA, to reduce the Payable Amount due and payable on the
next succeeding Maturity Date, on a dollar for dollar basis, up to the
applicable Offsetting Amount. If and to the extent the Lender makes such
election, (A) the applicable Payable Amount shall be permanently reduced by the
Offsetting Amount set forth in the written notice delivered by the Lender
pursuant to this Section 2.2(e) and (B) the Lender’s obligation to pay the
applicable licensing fees or other amounts used in the calculation of such
Offsetting Amount shall be deemed satisfied and discharged for all purposes
under the DLA and Prefunded SOWs in accordance with Section 6.1 of the DLA. No
election made by the Lender under this Section 2.2(e) shall, except as may be
otherwise stated in the applicable written notice, be applicable to any
subsequent Maturity Date.
(f)    Maturity Date Extension.  In connection with modifications to the
development timelines contemplated by the Prefunded SOWs and the DLA, the
Tranche A Maturity Date and/or the Tranche B Maturity Date may be extended for
an additional number of days to be mutually agreed by the Lender and the
Borrower if (i) the Lender provides the Borrower with written notice of an
extension at least 30 days prior to the then-applicable Maturity Date and the
Borrower does not object in writing to such extension within 5 Business Days of
receipt of such written notice (it being understood and agreed that the Borrower
shall not unreasonably condition, delay or object to such extension) or (ii) the
Borrower provides the Lender with a written request for an extension, together
with reasonable supporting information justifying such extension, at least 30
days prior to the then-applicable Maturity Date and the Lender consents to such
extension within 5 Business Days of receipt of such written request (it being
understood and agreed that the Lender shall not unreasonably condition, delay or
withhold its consent to such extension). For the avoidance of doubt, the
Borrower may only deliver the aforementioned request for an extension so long as
no Event of Default has occurred and is continuing on the date such request is
delivered.
(g)    Prepayments During Acceleration.  Upon any acceleration or termination of
the Commitments pursuant to Section 9.1, the Borrower shall immediately pay to
the Lender an aggregate amount equal to all outstanding principal of the Loans
(together with all accrued but unpaid interest thereon) unless, pursuant to
Section 9.1 only a portion of the Loans or the Commitments is so accelerated or
terminated (in which case the portion so accelerated or terminated shall be so
repaid).


-3-

--------------------------------------------------------------------------------



(h)    Application of Prepayments.  All amounts received as a result of the
Borrower’s repayments or prepayments in respect of any Loans (including pursuant
to Section 2.2(d)) shall be applied in such order and manner as the Lender in
its sole and absolute discretion may elect.
2.3    Payment of Interest and Fees on the Loans.
(a)    Interest Rate.  During any applicable Interest Period, interest payable
by the Borrower shall accrue on the outstanding principal amount of the Loans
during such period at a rate per annum equal to the Applicable Rate.
(b)    Payment; Interest Computation.  Subject to Section 2.2(e), interest
accrued on the Loans in accordance with this Agreement shall be payable in cash,
without duplication:
(i)    on each Maturity Date;
(ii)    on the date of any payment, repayment or prepayment, in whole or in
part, of principal outstanding on the Loans on the principal amount so paid,
repaid or prepaid (including pursuant to Section 2.2(d));
(iii)    with respect to interest accrued for each Interest Period, no later
than the first Business Day after the end of such Interest Period; and
(iv)    on all or that portion of the Loans that is accelerated or in respect of
which the Commitments are terminated pursuant to Section 9.1, immediately upon
such acceleration or termination.
Interest accrued on the Loans or other monetary Obligations after the date such
amount is due and payable (whether on a Maturity Date, upon acceleration or
otherwise) shall be payable upon demand.
(c)    Commitment Fee.  The Borrower agrees to pay to the Lender a commitment
fee, accruing at a rate per annum equal to the Fee Rate, on the daily unused
portion of the Tranche C Commitment Amount during the Tranche C Availability
Period. Commitment fees accrued through and including the last day of March,
June, September and December of each calendar year shall be payable on the first
Business Day following such date and on the date on which the Commitments are
terminated, commencing on the first such date to occur after the commencement of
the Tranche C Availability Period.
(d)    Default Interest.  Notwithstanding anything to the contrary in
Section 2.3(a), at all times commencing upon the date any Event of Default
occurs under Section 8.1 for the Borrower’s failure to pay any outstanding
principal or interest on the Loans, and continuing until such Event of Default
is no longer continuing, the Applicable Rate shall be increased, to the fullest
extent permitted by Law, by 3.00% per annum.
(e)    Computation of Interest and Fees.  All interest and fees shall be
computed on the basis of the actual number of days occurring during the period
for which such interest or fee is payable over a year comprised of 360 days.
Fees paid shall not be refundable under any circumstances.


-4-

--------------------------------------------------------------------------------



2.4    Payments; Application of Payments.  Unless otherwise expressly provided
in a Loan Document (including Section 2.2(e) hereunder), all payments by the
Borrower pursuant to each Loan Document shall be made without setoff, deduction
or counterclaim no later than 9:00 a.m., New York City time, on the date due in
same day or immediately available funds in U.S. dollars to such account as the
Lender shall specify from time to time by notice to the Borrower. Funds received
after 9:00 a.m., New York City time, on any day shall be deemed to have been
received by the Lender on the next succeeding Business Day. Payments due on
other than a Business Day shall be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees in
connection with that payment.
2.5    Tax Matters
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Taxes; provided that if the Borrower is
required by applicable Law to deduct or withhold any Taxes from such payments,
then:
(i)    if such Tax is an Indemnified Tax, the amount payable by the Borrower
shall be increased so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional amounts payable
under this Section), the Lender receives an amount equal to the amount it would
have received had no such deductions or withholdings been made; and
(ii)    the Borrower shall make such deductions and timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Law.
(b)    In addition, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
(c)    The Borrower shall indemnify the Lender, within ten days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed on or attributable to amounts payable under this Section 2.5, but
excluding Indemnified Taxes directly paid to a Governmental Authority pursuant
to this Section 2.5) paid by the Lender on or with respect to an amount payable
by the Borrower under or in respect of this Agreement or under any other Loan
Document, together with any penalties, interest and expenses arising in
connection therewith and with respect thereto, whether or not such Indemnified
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. Promptly upon having been notified in writing by Lender that any
Indemnified Taxes have been levied, imposed or assessed the Borrower shall pay
such Indemnified Taxes directly to the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender shall be conclusive absent manifest error.
(d)    Promptly after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the Lender
the original or certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the relevant return reporting such
payment or other evidence of such payment reasonably satisfactory to the Lender.


-5-

--------------------------------------------------------------------------------



(e)    If the Lender determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.5, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.5 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Lender, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund or credit in lieu of refund), provided that the Borrower, upon the
request of the Lender, agrees to repay the amount paid over to the Borrower
(plus any interest, penalties or other charges imposed by the relevant
Governmental Authority) to the Lender in the event the Lender is required to
repay such refund to such Governmental Authority. Notwithstanding the foregoing,
the Lender shall not be required to make available its tax returns or any other
information relating to its taxes that it deems confidential to the Borrower or
any other Person.
(f)    A Lender that is entitled to any exemption from or a reduction of any
Indemnified Taxes collected by withholding with respect to any payments made
under any Loan Document shall deliver to Borrower (in such number of copies as
may be reasonably requested) an executed IRS Form W-8BEN-E establishing the
right to such exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest,” “business profits,” or “other income” articles of
the income tax treaty between the United States and the Netherlands. Lender
agrees that if any form or certification it has previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower in writing of its legal inability
to do so.
(g)    If a payment to the Lender would be subject to U.S. federal withholding
Tax imposed by FATCA if the Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Tax Code, as applicable), the Lender shall deliver to the
Borrower at the time or times prescribed by law, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Tax Code) and such additional documentation reasonably requested by the Borrower
as may be necessary for the Borrower to comply with its obligations under FATCA
and to determine that the Lender has complied with the Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(h)    The Borrower and the Lender agree that the Loans are indebtedness of the
Borrower that does not entitle the Lender to participate in the profits of the
Borrower within the meaning of the Treaty and that payments of interest are not
treated as dividends. Neither the Borrower nor the Lender shall take any action
inconsistent with the foregoing unless otherwise required by applicable law.
(i)    Each party’s obligations under this Section 2.5 shall survive any
assignment of rights by, or the replacement of, Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
2.6    Termination of Obligations.  For the avoidance of doubt and subject to
Sections 2.2(e) and 9.9, following the earlier of (a) the Borrower’s payment to
the Lender of all principal and interest due on the Loans and any other amounts
(other than contingent reimbursement and indemnification obligations for which
no claim has been asserted) due hereunder, if any, and (b) the date the Borrower
effectuates the Collateral Assignment pursuant to Section 9.9, all monetary


-6-

--------------------------------------------------------------------------------



Obligations (other than contingent reimbursement and indemnification obligations
for which no claim has been asserted) shall be paid (or shall be deemed
satisfied and discharged in the event the Borrower effectuates the Collateral
Assignment pursuant to Section 9.9) in full and shall automatically terminate
(such date, the “Termination Date”).

3.    CONDITIONS OF THE LOANS
3.1    Conditions Precedent to the Tranche A Loan.  The commitment of the Lender
to make the Tranche A Loan shall be subject to the satisfaction of each of the
conditions precedent set forth below in this Section 3.1, in form and substance
satisfactory to the Lender and completion of such other matters, as the Lender
may reasonably deem necessary or appropriate:
(a)    duly executed original signatures to this Agreement;
(b)    due evidence of proof of concept under the [***] SOW in accordance with
Section 6.2(a) of the DLA;
(c)    timely receipt by the Lender of an executed Borrowing Notice in
accordance with Section 3.5 (which Borrowing Notice shall constitute the written
request for prefunding contemplated by Section 6.2(a) of the DLA);
(d)    a duly executed certificate of a Responsible Officer of the Borrower,
dated the Effective Date and upon which the Lender may conclusively rely,
certifying (i) as to copies of the Operating Documents of the Borrower and the
full force and validity thereof, (ii) as to a copy of the resolutions or written
consents of the Borrower authorizing (x) the borrowings hereunder and the
transactions contemplated hereby and (y) the execution, delivery and performance
by the Borrower of this Agreement and any other documents to be delivered by the
Borrower in connection herewith and (iii) the names and true signatures of the
representatives of the Borrower authorized to sign this Agreement and the other
documents to be executed and delivered by the Borrower in connection herewith
(including the Responsible Officers), together with the evidence of the
incumbency of such persons;
(e)    a duly executed certificate of a Responsible Officer, dated the Tranche A
Closing Date and upon which the Lender may conclusively rely, certifying that
(i) the Borrower has not materially breached its obligations under the DLA; (ii)
the representations and warranties in this Agreement shall be true and correct
in all material respects on the date of the Borrowing Notice and on the Tranche
A Closing Date; provided, however, that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified by materiality or “Material Adverse Effect” in the text thereof; and
provided further that those representations and warranties expressly referring
to a specific date shall be true and correct in all material respects (provided,
however, that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality or “Material Adverse Effect” in the text thereof) as of such date;
and (iii) no Default or Event of Default shall have then occurred and be
continuing, or would result from the making of such Loan;
(f)    a long-form good standing certificate of the Borrower certified by the
Secretary of State of the State of Delaware as of a date reasonably close to the
Tranche A Closing Date;
(g)    certified copies, dated as of a recent date, of financing statement
searches as the Lender may request, accompanied by written evidence (including
any UCC termination


-7-

--------------------------------------------------------------------------------



statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, prior to the Tranche A Closing Date,
will be terminated or released;
(h)    the Lender determines to its satisfaction that there has not been a
Material Adverse Change since the Effective Date;
(i)    an update to Schedule 5.2, such updated Schedule to be complete and
accurate in all material respects as of the Tranche A Closing Date;
(j)    a duly executed consent, amendment, release and/or waiver with respect to
the ON Note, dated as of or prior to the Effective Date and in full force and
effect on each of the Effective Date and the Tranche A Closing Date, in form and
substance satisfactory to the Lender, confirming the priority of the Lender’s
Liens hereunder, surrendering and/or waiving the Holder’s rights to the IP
License (each as defined in the ON Note) contemplated by Section 5 thereof in
connection with the ON Note Default (as defined below), consenting to the
transactions contemplated herein and by the Loan Documents, affirming the
satisfaction, release and payoff of the ON Note, and to such further effect as
the Lender may request (the “ON Note Waiver”);
(k)    such unaudited financial information, projections or similar data of the
Borrower, as of a date reasonably close to the Tranche A Closing Date, as the
Lender may reasonably request; and
(l)    (i) on or prior to the Effective Date, unaudited financial statements of
the Borrower prepared in accordance with GAAP (subject to the absence of
footnote disclosures), consistently applied, with respect to fiscal years 2015
and 2016, together with a certificate signed by a Responsible Officer of the
Borrower certifying that such financial statements fairly present, in all
material respects, in accordance with GAAP (subject to the absence of footnote
disclosures), the financial condition of the Borrower as at the dates indicated
and its income, cash flows and shareholders’ equity for the periods indicated
and (ii) on or prior to the first Closing Date, audited financial statements of
the Borrower prepared in accordance with GAAP, consistently applied, with
respect to fiscal years 2015 and 2016.
3.2    Conditions Precedent to the Tranche B Loan.  The commitment of the Lender
to make the Tranche B Loan shall be subject to the prior making of the Tranche A
Loan, the satisfaction of each of the conditions precedent set forth below in
this Section 3.2, in form and substance satisfactory to the Lender and
completion of such other matters as the Lender may reasonably deem necessary or
appropriate:
(a)    due evidence of proof of concept under the [***] SOW in accordance with
Section 6.2(b) of the DLA;
(b)    timely receipt by the Lender of an executed Borrowing Notice in
accordance with Section 3.5 (which Borrowing Notice shall constitute the written
request for prefunding contemplated by Section 6.2(b) of the DLA);
(c)    a duly executed certificate of a Responsible Officer, dated the Tranche B
Closing Date and upon which the Lender may conclusively rely, certifying that
(i) the Borrower has not materially breached its obligations under the DLA; (ii)
the representations and warranties in this Agreement shall be true and correct
in all material respects on the date of the Borrowing Notice and on the Tranche
B Closing Date; provided, however, that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified by


-8-

--------------------------------------------------------------------------------



materiality or “Material Adverse Effect” in the text thereof; and provided
further that those representations and warranties expressly referring to a
specific date shall be true and correct in all material respects (provided,
however, that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality or “Material Adverse Effect” in the text thereof) as of such date;
and (iii) no Default or Event of Default shall have then occurred and be
continuing, or would result from the making of such Loan;
(d)    the Lender determines to its satisfaction that there has not been a
Material Adverse Change since the Effective Date;
(e)    an update to Schedule 5.2, such updated Schedule to be complete and
accurate in all material respects as of the Tranche B Closing Date;
(f)    the Lender determines to its satisfaction that the ON Note Waiver is in
full force and effect as of the Tranche B Closing Date; and
(g)    such unaudited financial information, projections or similar data of the
Borrower, as of a date reasonably close to the Tranche B Closing Date, as the
Lender may reasonably request.
3.3    Conditions Precedent to the Tranche C Loans.  The commitment of the
Lender to make a Tranche C Loan shall be subject to the satisfaction of each of
the conditions precedent set forth below in this Section 3.3, in form and
substance satisfactory to the Lender and completion of such other matters as the
Lender may reasonably deem necessary or appropriate:
(a)    Nexperia shall not have provided the Borrower with a notice of material
breach under Section 14.3(b) of the DLA, which breach remains or will remain
uncured as of (i) the date of the Borrowing Notice or (ii) the applicable
Tranche C Closing Date;
(b)    Nexperia shall not have provided the Borrower with a notice of rejection
of a Deliverable in accordance with Section 3 of the DLA, which Deliverable has
not been redelivered by the Borrower in a manner that corrects its defects to
Nexperia’s satisfaction within the time period provided in Section 3 of the DLA,
and in any event prior to the date of the Borrowing Notice;
(c)    the Lender determines to its satisfaction that after, making the
applicable Tranche C Loan, the Tranche C Credit Exposure shall not exceed the
Tranche C Commitment Amount;
(d)    timely receipt by the Lender of an executed Borrowing Notice in
accordance with Section 3.5;
(e)    a duly executed certificate of a Responsible Officer, dated the
applicable Tranche C Closing Date and upon which the Lender may conclusively
rely, certifying that (i) the Borrower has not materially breached its
obligations under the DLA; (ii) the representations and warranties in this
Agreement shall be true and correct in all material respects on the date of the
Borrowing Notice and on the applicable Tranche C Closing Date; provided,
however, that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality or “Material Adverse Effect” in the text thereof; and provided
further that those representations and warranties expressly referring to a
specific date shall be true and correct in all material respects (provided,
however, that such materiality qualifier shall not be


-9-

--------------------------------------------------------------------------------



applicable to any representations or warranties that already are qualified or
modified by materiality or “Material Adverse Effect” in the text thereof) as of
such date; (iii) no Default or Event of Default shall have then occurred and be
continuing, or would result from the making of such Loan; and (iv) after making
the applicable Tranche C Loan, the Tranche C Credit Exposure shall not exceed
the Tranche C Commitment Amount;
(f)    the Lender determines to its satisfaction that there has not been a
Material Adverse Change since the Effective Date;
(g)    an update to Schedule 5.2, such updated Schedule to be complete and
accurate in all material respects as of the applicable Tranche C Closing Date;
(h)    the Lender determines to its satisfaction that the ON Note Waiver is in
full force and effect as of the applicable Tranche C Closing Date;
(i)    such unaudited financial information, projections or similar data of the
Borrower, as of a date reasonably close to the applicable Tranche C Closing
Date, as the Lender may reasonably request; and
(j)    (i) on or before April 1, 2018 (or the next Business Day), the Borrower
shall have repaid in full the principal balance of the IIDA Note and all
interest, fees and other amounts due under the IIDA Note, and (ii) on or prior
to the Effective Date, the Borrower shall have delivered to the Lender a payoff
letter (which shall be reasonably satisfactory to the Lender) in connection
therewith.
3.4    Covenant to Deliver.  The Borrower agrees to deliver to the Lender each
item required to be delivered to the Lender under this Agreement as a condition
precedent to the making of any Loan. The Borrower expressly agrees that a Loan
made prior to the receipt by the Lender of any such item shall not constitute a
waiver by the Lender of the Borrower’s obligation to deliver such item, and the
making of any Loan in the absence of a required item shall be in the Lender’s
sole discretion.
3.5    Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of a Loan set forth in this Agreement, to
obtain a Loan, the Borrower shall deliver to the Lender a Borrowing Notice
(which Borrowing Notice shall be irrevocable) executed by a Responsible Officer
on or before 9:00 a.m. (New York City time) on a Business Day at least five
Business Days prior to the proposed Closing Date. After receipt of the Borrowing
Notice for the applicable Loan, the Lender shall, on the applicable Closing Date
and subject to the terms and conditions hereof, make the proceeds of such Loan
available to the Borrower by wire transfer to the Loan Deposit Account. With
respect to the Tranche C Loans, (a) each Tranche C Loan must be in a minimum
principal amount of $1,000,000 and in multiples of $1,000,000 in excess thereof,
(b) the Borrower shall only be entitled to deliver up to three Borrowing Notices
in respect of Tranche C Loans per calendar quarter and (c) there shall not at
any time be more than a total of three Tranche C Loans outstanding. The Tranche
A Commitment Amount shall automatically and permanently be reduced to zero on
the Tranche A Commitment Termination Date. The Tranche B Commitment Amount shall
automatically and permanently be reduced to zero on the Tranche B Commitment
Termination Date. The Tranche C Commitment Amount shall automatically and
permanently be reduced to zero on the Tranche C Commitment Termination Date.

4.    SECURITY INTEREST


-10-

--------------------------------------------------------------------------------



4.1    Grant of Security Interest.  The Borrower hereby grants the Lender, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to the Lender, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
Proceeds and products thereof.
Subject to Section 9.9, if this Agreement is terminated, the Lender’s Lien in
the Collateral shall continue until the Termination Date, and at such time, the
Lender shall, at the Borrower’s sole cost and expense, terminate its security
interest in the Collateral.
4.2    Priority of Security Interest.  The Borrower represents, warrants and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that have superior priority to the Lender’s
Lien under this Agreement).
4.3    Perfection; Authorization to Make Filings.  The Borrower hereby agrees to
execute and deliver to the Lender such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Lender shall reasonably request) and do all such
other things as the Lender may reasonably deem necessary, appropriate or
convenient (a) to assure to the Lender the effectiveness, perfection and
priority of its security interests in the Collateral hereunder, including (i)
such instruments as the Lender may from time to time reasonably request in order
to perfect and maintain the security interests granted hereunder in accordance
with the Code and (ii) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit A attached hereto, (b) to consummate the
transactions contemplated hereby and (c) to otherwise protect and assure the
Lender of its rights and interests hereunder. To that end, the Borrower hereby
authorizes the Lender, and each of its designees or agents, to file one or more
financing statements, notices and/or other instruments, without notice to or
signature from the Borrower, with the United States Patent and Trademark Office
and otherwise in all appropriate jurisdictions and offices to perfect or protect
the Lender’s interest or rights hereunder, including a notice that any
disposition of the Collateral, by either the Borrower or any other Person, shall
be deemed to violate the rights of the Lender under the Code.
4.3.1    The Borrower hereby irrevocably makes, constitutes and appoints the
Lender, its nominees, agents or any other Person whom the Lender may designate,
as the Borrower’s lawful attorney-in-fact, with full power of substitution, in
the Borrower’s name, place and stead, to sign in the name of the Borrower any
such financing statements (including renewal statements), amendments and
supplements, notices, instruments or any similar documents that in the Lender’s
reasonable discretion would be necessary, appropriate or convenient in order to
perfect and maintain perfection of the security interests granted hereunder,
such power, being coupled with an interest, being and remaining irrevocable
until the Termination Date. The Borrower hereby agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement, notice and/or
instrument by the Lender without notice thereof to the Borrower wherever the
Lender may in its sole discretion desire to file the same. In the event for any
reason the law of any jurisdiction other than New York becomes or is applicable
to the Collateral of the Borrower or any part thereof, the Borrower agrees to
execute and deliver all such instruments and to do all such other things as the
Lender in its sole discretion reasonably deems necessary, appropriate or
convenient to preserve, protect and enforce the security interests of the Lender
under the law of such other jurisdiction (and, if the Borrower shall fail to do
so promptly upon the request of the Lender, then the Lender may execute any and
all such requested documents on behalf of the Borrower pursuant to the power of
attorney granted


-11-

--------------------------------------------------------------------------------



hereinabove). If any Collateral is in the possession or control of the
Borrower’s agents and the Lender so requests, the Borrower agrees to notify such
agents in writing of the Lender’s security interest therein and, upon the
Lender’s request, promptly instruct them to hold all such Collateral for the
account of the Lender, subject to its instructions. The Borrower agrees to mark
its books and records to reflect the security interest of the Lender in the
Collateral.
4.4    Covenants Relating to Patents.  The Borrower covenants that, until the
Termination Date, it shall:
(a)    Not do any act, or omit to do any act, whereby any Patent owned by it
constituting Collateral may become abandoned, invalidated, rendered
unenforceable or dedicated to the public, unless the Borrower determines in its
good faith business judgment to do otherwise and, before allowing any such
Collateral to become abandoned, invalidated, rendered unenforceable or dedicated
to the public, to first provide the Lender with a written option to purchase
such Patent for one Dollar ($1.00) (it being understood and agreed that such
option to purchase shall terminate within 10 Business Days of the Lender’s
receipt of such option).
(b)    Notify the Lender promptly if it knows that any application or
registration relating to any Patent owned by the Borrower, constituting
Collateral may become abandoned, invalidated, rendered unenforceable or
dedicated to the public, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, or any similar
office or agency in any other country or any political subdivision thereof or
any court or tribunal in any country) regarding its ownership of any such Patent
or its right to register the same or to keep and maintain the same.
(c)    Upon request of the Lender, execute and deliver any and all agreements,
instruments, documents and papers as the Lender may reasonably request to
evidence and perfect the security interest of the Lender in any Patent included
in the Collateral.
(d)    Take all reasonable and necessary steps, including in any proceeding
before the United States Patent and Trademark Office, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of each Patent included in the Collateral, including filing of
applications for renewal, affidavits of use and affidavits of incontestability,
unless the Borrower determines in its good faith business judgement to do
otherwise and, before failing to pursue such application or to maintain such
registration, to first provide the Lender with a written option to purchase such
Patent for one Dollar ($1.00) (it being understood and agreed that such option
to purchase shall terminate within 10 Business Days of the Lender’s receipt of
such option).
(e)    Promptly notify the Lender after it learns that any Patent included in
the Collateral is infringed, violated, misappropriated or diluted by another
Person and take such actions as the Borrower shall reasonably deem appropriate
under the circumstances to protect such Patent.
(f)    Not grant any exclusive license or Sole License of the Patents included
in the Collateral.
4.5    Security Interest Absolute.  This Agreement shall in all respects be a
continuing, absolute, unconditional and irrevocable grant of security interest,
and shall remain in full force and effect until the Termination Date. All rights
of the Lender and the security interests granted to the


-12-

--------------------------------------------------------------------------------



Lender hereunder, and all obligations of the Borrower hereunder, shall, to the
fullest extent permitted by applicable Law, in each case, be absolute,
unconditional and irrevocable irrespective of:
(a)    any lack of validity, legality or enforceability of any Loan Document
(other than this Agreement);
(b)    the failure of the Lender (i) to assert any claim or demand or to enforce
any right or remedy against the Borrower or any other Person under the
provisions of any Loan Document or otherwise, or (ii) to exercise any right or
remedy against any Collateral securing any Obligations;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other extension, compromise
or renewal of any Obligations;
(d)    any reduction, limitation, impairment or termination of any Obligations
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and the Borrower hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;
(e)    any amendment to, rescission, waiver or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;
(f)    any addition, exchange or release of any Collateral or of any Person that
is (or will become) a grantor, or any surrender or non-perfection of any
Collateral, or any amendment to or waiver or release or addition to, or consent
to or departure from, any guaranty held by the Lender securing any of the
Obligations; or
(g)    any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of the Borrower, any surety or
any guarantor.

5.    REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants as follows:
5.1    Due Organization, Authorization; Power and Authority.  The Borrower (a)
is validly organized and existing and in good standing in the State of Delaware,
(b) is duly qualified and licensed to conduct business and is in good standing
in each other jurisdiction (including the State of California) where the nature
of its business or its ownership of property requires such qualification except
where a failure to do so would not reasonably be expected to have a material
adverse effect on the Borrower’s business, (c) holds all requisite material
governmental licenses, permits and other approvals to enter into and perform its
obligations under each Loan Document to which it is a party, (d) has all
requisite power and authority (x) to conduct its operations as currently
conducted and to own and hold under lease its property and to conduct its
business substantially as currently conducted by it and (y) to make the
borrowings and grant the security interests hereunder and to execute and deliver
each Loan Document, and to consummate the transactions contemplated hereby and
thereby, except, in the case of subclause (x) of this clause


-13-

--------------------------------------------------------------------------------



(d), to the extent a failure to do so would not reasonably be expected to have a
Material Adverse Effect.
The execution, delivery and performance by the Borrower of each Loan Document to
which it is a party is within the Borrower’s corporate powers, has been duly
authorized and does not (i) conflict with any of the Borrower’s Operating
Documents, (ii) contravene, conflict with, constitute a default under or violate
any material Requirement of Law, (iii) contravene, conflict with or violate any
applicable material order, writ, judgment, injunction, decree, determination or
award of any Governmental Authority by which the Borrower may be bound or
affected, (iv) require any action by, filing, registration or qualification
with, or Governmental Approval from, any Governmental Authority (except such
Governmental Approvals which have already been obtained and are in full force
and effect or filings contemplated hereunder) or (v) conflict with, contravene,
constitute a default or breach under, or result in or permit the termination or
acceleration of, any agreement by which the Borrower is bound (other than its
Operating Documents), except, in the case of this clause (v), to the extent such
conflict, contravention, breach, default, termination or acceleration would not
reasonably be expected to have a Material Adverse Effect. Except with respect to
the default under the ON Note that has been disclosed in writing to the Lender
as of the Effective Date and is subject to the ON Note Waiver (the “ON Note
Default”), the Borrower (A) has not materially breached its obligations under
the DLA and (B) is not in default under any material contract, agreement or
instrument to which it is a party or by which it is bound, which default, in the
case of clause (B), could reasonably be expected to have a Material Adverse
Effect.
Each Loan Document to which the Borrower is a party constitutes the legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with its respective terms (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar Laws affecting creditors’ rights generally and by
principles of equity).
5.2    Collateral.  The Borrower has good title to, rights in and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens (subject to Permitted Liens).
Schedule 5.2 (for purposes of this Section 5.2, as it may be amended from time
to time by the Borrower in accordance with Section 3) sets forth a complete and
accurate list as of the Effective Date, the Tranche A Closing Date, the Tranche
B Closing Date or the applicable Tranche C Closing Date, as the case may be, of
all Patents which constitute Collateral.
(a)    With respect to all Patents listed on Schedule 5.2:
(i)    the Borrower is the sole and exclusive owner of all such Patents and
rights associated with such Patents, in each case free and clear of any and all
Liens (other than Permitted Liens), and no issued Patent listed on Schedule 5.2
has expired, lapsed or been forfeited, cancelled or abandoned unless permitted
hereunder;
(ii)    the Borrower has taken commercially reasonable actions to maintain and
protect such Patents to the fullest extent required hereby and there are no
unpaid maintenance or renewal fees payable by the Borrower that are currently
overdue for any of such Patents, except to the extent such non-payment could not
reasonably be expected to cause a Material Adverse Effect;


-14-

--------------------------------------------------------------------------------



(iii)    there is no proceeding challenging the validity or enforceability of
any such Patents, neither the Borrower nor any of its Subsidiaries is involved
in any such proceeding with any Person and none of the Patents is the subject of
any administrative proceeding relating to a dispute involving a patent office or
other relevant intellectual property registry which relates to validity,
opposition, revocation, ownership or enforceability of the relevant Patents;
(iv)    all issued Patents listed on Schedule 5.2 are valid, enforceable and
subsisting and no event has occurred, and nothing has been done or omitted to
have been done, that would negatively affect the validity or enforceability of
such Patents, except as otherwise expressly permitted hereby; and
(v)    the Borrower has not granted any third party (other than an Affiliate) an
exclusive license or Sole License to the Patents listed on Schedule 5.2.
(b)    To the knowledge of the Borrower, except as set forth on Schedule 5.2(b),
no third party is committing any act of infringement of any Patents included in
the Collateral, except where such infringement is not reasonably expected to be
material to the Borrower.
(c)    Except as set forth on Schedule 5.2(c), none of the Borrower or any of
its Subsidiaries has received written notice from any third party alleging that
the conduct of its business (including the work undertaken by the Borrower under
the DLA) infringes any intellectual property of that third party and, to the
knowledge of the Borrower, the conduct of the business of the Borrower
(including the work undertaken by the Borrower under the DLA) does not infringe
any intellectual property of any third party.
5.3    Litigation.  There are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against the
Borrower that would reasonably be expected to have a Material Adverse Effect
except as otherwise disclosed to the Lender in writing pursuant to Section
6.2(d).
5.4    Solvency.  Both before and immediately after giving effect to (a) the
Loans made on or prior to the date this representation and warranty is made or
remade, (b) the disbursement of the proceeds of such Loans to or as directed by
the Borrower and (c) the payment and accrual of all transaction costs in
connection with the foregoing, the Borrower is, and will be, Solvent.
5.5    Regulatory Compliance.  The Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a Material
Adverse Effect. The Borrower has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue its operations
as currently conducted, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
other Person (other than those that have been, or on the first Closing Date will
be, duly obtained or made and which are, or on the first Closing Date will be,
in full force and effect) is required for the due execution, delivery or
performance by the Borrower of any Loan Document to which it is a party.


-15-

--------------------------------------------------------------------------------



5.6    Subsidiaries.  The Borrower has no Subsidiaries except Transphorm Aizu,
Inc., a kabushiki kaisha incorporated in Japan, and Transphorm Japan, Inc., a
kabushiki kaisha incorporated in Japan.
5.7    Tax Returns and Payments.  The Borrower has timely filed all required tax
returns and reports, and the Borrower has timely paid all federal, state and
local Taxes, assessments, deposits and contributions owed by the Borrower except
(a) to the extent such Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) to the extent the
failure to file such tax returns or reports or failure to timely pay such Taxes,
assessments, deposits and contributions could not reasonably be expected to have
a Material Adverse Effect.
To the extent the Borrower defers payment of any contested Taxes, the Borrower
shall (i) notify the Lender in writing of the commencement of, and any material
development in, the proceedings, and (ii) post bonds or take any other steps
required to prevent the Governmental Authority levying such contested Taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. The Borrower is unaware of any claims or adjustments proposed for any of
the Borrower’s prior tax years which could result in additional Taxes becoming
due and payable by the Borrower in an amount that could reasonably be expected
to have a Material Adverse Effect.
5.8    Use of Proceeds.  Unless otherwise approved by the Lender, the Borrower
has not and will not apply the proceeds of the Loans other than (i) with respect
to the Tranche A Loan and the Tranche B Loan, to enable it to continue the
development work contemplated by the DLA, including the Prefunded SOWs, and
activities incidentally related thereto and (ii) with respect to any Tranche C
Loan, (A) to repay, satisfy and discharge the ON Note or otherwise as may be
reasonably necessary to obtain the ON Note Waiver, or (B) if and to the extent
the ON Note has been paid off by the Borrower without drawing on a Tranche C
Loan, for general corporate purposes.
5.9    Investment Company Act.  The Borrower is not an “investment company” as
such term is defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.
5.10    No Default or Event of Default.  No Default or Event of Default exists
or would result immediately thereafter from the incurring of any Obligations by
the Borrower or the grant or perfection of the Lender’s Liens on the Collateral
or the consummation of the transactions contemplated hereby.
5.11    Full Disclosure.  No written representation, warranty or other statement
of the Borrower in any certificate or written statement given to the Lender, as
of the date such representation, warranty or other statement was made, taken
together with all such written certificates and written statements given to the
Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading.
5.12    Anti-Corruption Laws and Sanctions.  The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower and its directors, officers, employees and agents
with the United States Foreign Corrupt Practices Act of 1977, as amended, or
similar law of a jurisdiction in which the Borrower or any of


-16-

--------------------------------------------------------------------------------



its Subsidiaries conduct their business and to which they are subject. The
Borrower has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance by the Borrower and its directors,
officers, employees and agents with applicable Sanctions.

6.    AFFIRMATIVE COVENANTS
The Borrower covenants and agrees with the Lender that the Borrower will perform
or cause to be performed the obligations set forth below:
6.1    Government Compliance.
(a)    Maintain its legal existence and good standing in its jurisdiction of
organization and maintain qualification in the State of California and in each
other jurisdiction in which the failure to so qualify would reasonably be
expected to have a Material Adverse Effect. The Borrower shall comply in all
material respects with all Laws, ordinances and regulations to which it is
subject.
(b)    Obtain and maintain all of the Governmental Approvals necessary for the
performance by the Borrower of its obligations under the Loan Documents and the
DLA and the grant of a security interest to the Lender in the Collateral. The
Borrower shall promptly, upon reasonable request, provide copies of any such
obtained Governmental Approvals to the Lender.
6.2    Updates.  Provide the Lender with the following:
(a)    Annual Financial Statements.  As soon as available and in any event on or
before the earlier of (i) the date delivered by the Borrower to Kohlberg Kravis
& Roberts & Co. L.P. (or any of its Affiliates) and (ii) 180 days (or such
longer period agreed to by the Lender) after the last day of the Borrower’s
fiscal year commencing with the fiscal year ended 2018, audited financial
statements prepared in accordance with GAAP, consistently applied;
(b)    Quarterly Financial Statements.  As soon as available and in any event
within 45 days after the last day of each fiscal quarter of the Borrower, an
unaudited balance sheet of the Borrower as of such date, and unaudited
statements of income and cash flows of the Borrower for such fiscal quarter, in
each case prepared in accordance with GAAP;
(c)    Compliance Certificate.  Together with the financial statements delivered
pursuant to clauses (a) and (b) above, a certificate signed by a Responsible
Officer of the Borrower certifying (i) that the financial statements attached
thereto fairly present, in all material respects, in accordance with GAAP, the
financial condition of the Borrower as at the dates indicated and its income,
cash flows and shareholders’ equity for the periods indicated and (ii) that such
Responsible Officer has no knowledge of the existence of any condition or event
which constitutes an Event of Default as of the date of such certificate (or if
such officer has knowledge of a then-existing Event of Default, describing in
reasonable detail such Event of Default and any action taken or proposed to be
taken with respect thereto); and
(d)    Legal Action Notice.  A prompt report of any legal actions pending or
threatened in writing against the Borrower that would reasonably be expected to
have a Material Adverse Effect.


-17-

--------------------------------------------------------------------------------



6.3    Taxes.  Timely file all required tax returns and reports and timely pay
all material foreign, federal, state and local Taxes, assessments, deposits and
contributions owed by the Borrower except (a) for deferred payment of any Taxes
contested pursuant to the terms of Section 5.7 hereof or (b) where a failure to
file or pay would not reasonably be expected to have a Material Adverse Effect.
6.4    Insurance.  Keep its operations, properties and the Collateral insured
against such risks and in at least the amounts (and with only those deductibles)
customarily maintained by Persons of comparable size engaged in the same or
similar business as the Borrower. Insurance policies shall be in a form, with
financially sound and reputable insurance companies, and in amounts that are
consistent with market practice.
6.5    Maintenance of Properties.  Maintain, preserve, protect and keep its
properties in good repair, working order and condition (ordinary wear and tear
excepted), and make necessary repairs, renewals and replacements so that the
business carried on by the Borrower (including pursuant to the DLA and the SOWs
thereunder) may be properly conducted at all times, except as would not
reasonably be expected to have a Material Adverse Effect.
6.6    Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to the Lender (upon reasonable
prior notice and only during standard business hours so long as no Event of
Default exists), the Borrower and its officers, employees and agents and the
Borrower’s books and records, to the extent that the Lender may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against the Lender with respect to any Collateral or relating
to the Borrower.
6.7    Further Assurances.  Execute any further instruments and take further
action as the Lender reasonably requests to perfect or continue the Lender’s
Lien in the Collateral or to effect the purposes of this Agreement; and deliver
to the Lender, within 15 days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
the Borrower.
6.8    . [Reserved.]
6.9    Use of Proceeds.  Unless otherwise approved by the Lender, apply the
proceeds of the Loans solely (i) with respect to the Tranche A Loan and the
Tranche B Loan, to enable the Borrower to continue the development work
contemplated by the DLA, including the Prefunded SOWs, and activities
incidentally related thereto and (ii) with respect to any Tranche C Loan, (A) to
repay, satisfy and discharge the ON Note or otherwise as may be reasonably
necessary to obtain the ON Note Waiver, or (B) if and to the extent the ON Note
has been paid off by the Borrower without drawing on a Tranche C Loan, for
general corporate purposes. The Borrower shall not use the proceeds of any Loan
for payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of any provision of the United States
Foreign Corrupt Practices Act of 1977, as amended, or similar law of
jurisdiction in which the Borrower or any of its Subsidiaries conduct their
business and to which they are subject. The Borrower shall not use the proceeds
of any Loan, for the purpose of funding any activity, business or transaction of
or with any Person subject to Sanctions. The Borrower shall operate its business
in a manner consistent with or reasonably related to its business activities as
carried out on or prior to the Effective Date.


-18-

--------------------------------------------------------------------------------



6.10    Change of Control.  Give the Lender written notice of the anticipated
date of any Change of Control no later than 10 Business Days prior to a Change
of Control.

7.    NEGATIVE COVENANTS
The Borrower shall not do any of the following without the Lender’s prior
written consent (which consent shall not be unreasonably withheld):
7.1    Changes in Operations or Organization.  (a) Engage in any operations
other than the operations currently engaged in by the Borrower or reasonably
related thereto; (b) liquidate or dissolve or (c) amend or modify the terms of
its Operating Documents in any manner that could materially and adversely affect
the rights or obligations of the Lender.
The Borrower shall not, without at least 10 Business Days’ prior written notice
to the Lender: (i) change its jurisdiction of organization, (ii) change its
organizational structure or type, (iii) change its legal name or (iv) change any
organizational number (if any) assigned by its jurisdiction of organization.
7.2    Encumbrances.  Create, incur, extend, allow or suffer or permit to exist
any Lien on any of the Collateral or assign or convey any right to receive
income with respect thereto, except for Permitted Liens, or permit any
Collateral not to be subject to the first priority security interest granted
herein (subject to Permitted Liens). To the extent requested by the Lender, with
respect to (i) Indebtedness in an aggregate principal amount of $15,000,000
existing as of the date of this Agreement in respect of that certain
subordinated note issued on October 4, 2017 in favor of Yaskawa Electric
Corporation and (ii) indebtedness for borrowed money evidenced by notes, bonds,
debentures, or similar instruments of the Borrower incurred after the Effective
Date in accordance with this Agreement, the Borrower shall promptly enter into
written subordination agreements, reasonably satisfactory to the Lender, to
subordinate such Indebtedness to the Obligations and all other Indebtedness
owing from the Borrower to the Lender under this Agreement.
7.3    Patents.  Except as otherwise permitted under this Agreement (including
under Section 4.4 hereof or pursuant to the Collateral Assignment), grant any
exclusive license or Sole License, assign, transfer or otherwise dispose of any
Patent that constitutes Collateral hereunder other than to Affiliates of the
Borrower. For the avoidance of doubt, neither the abandonment of Patents nor the
granting of licenses with respect to Patents that are not exclusive licenses or
Sole Licenses, in each case in accordance with the terms of this Agreement
(including Section 4.4 hereof or pursuant to the Collateral Assignment), shall
be a prohibited assignment, transfer or disposition for purposes of this Section
7.3.
7.4    Compliance.  Fail to comply with any applicable Law with respect to the
Collateral or any part thereof, the non-compliance with which could reasonably
be expected to have a Material Adverse Effect.

8.    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default.  The Borrower fails to make any payment, repayment or
prepayment when due of (a) any principal of or interest on the Tranche A Loan,
(b) any principal


-19-

--------------------------------------------------------------------------------



of or interest on the Tranche B Loan, (c) any principal of or interest on any
Tranche C Loan or (d) any other monetary obligation, and in the case of clause
(d), such failure continues unremedied for a period of 30 days after receipt of
notice from the Lender that such amount was due;
8.2    Covenant Default.
(a)    The Borrower fails or neglects to perform, keep or observe any of its
covenants, obligations or agreements in Sections 6.2, 6.9 or 6.10 or violates
any covenant in Section 7; or
(b)    The Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant, obligation or agreement contained in this
Agreement or any other Loan Document, and as to any Default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant, obligation or agreement that can be cured, has failed to cure such
Default within 30 days after notice from the Lender or actual knowledge of the
default by the Borrower; provided, however, that cure periods provided under
this Section 8.2(b) shall not apply, among other things, to the covenants set
forth in clause (a) above;
8.3    Material Adverse Change.  A Material Adverse Change occurs;
8.4    Attachment; Levy; Restraint on Operations.
(a)    (i) The service of process seeking to attach, by trustee or similar
process, any funds of the Borrower or of any entity under the control of the
Borrower (including a Subsidiary) in excess of $250,000, or (ii) a notice of
Lien (other than a Permitted Lien) or levy is filed against any of the
Collateral by any Governmental Authority, and the same under subclauses (i) and
(ii) hereof are not, within 60 days after the occurrence thereof, discharged or
stayed (whether through the posting of a bond or otherwise); or
(b)    (i) Any material portion of the Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains or prevents the Borrower from conducting all or any
material part of its operations;
8.5    Insolvency.  (a) The Borrower ceases to be Solvent or generally fails to
pay, or admits in writing that it is unable or unwilling to pay, its debts as
they become due; (b) the Borrower (i) begins an Insolvency Proceeding or any
proceeding for its winding up or liquidation, (ii) otherwise applies for,
consents to or acquiesces in the appointment of a trustee, receiver,
sequestrator or other custodian or (iii) through its board of directors or
shareholders, adopts resolutions to approve any of the foregoing; or (c) an
Insolvency Proceeding, winding up petition or similar proceeding is begun
against the Borrower and is not dismissed or stayed within 60 days or any
trustee, receiver, sequestrator or other custodian is appointed and such
appointment is not vacated within 60 days;
8.6    Other Agreements.  There is, under any agreement in respect of
Indebtedness to which the Borrower is a party with a third party or parties
having an outstanding aggregate principal amount of at least $250,000 (other
than the ON Note Default), (a) (i) any failure to make a payment of principal or
interest beyond the applicable grace period or (ii) any other default resulting
in such third party or parties accelerating the maturity of such Indebtedness;
or (b) any breach or default by the Borrower, the result of which could
reasonably be expected to have a Material Adverse Effect;


-20-

--------------------------------------------------------------------------------



8.7    Judgments; Penalties.  One or more fines, penalties or final judgments,
orders, or decrees for the payment of money in an amount, individually or in the
aggregate, of at least $250,000 (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against the Borrower by any Governmental Authority, and the
same are not, within 60 days after the entry, assessment or issuance thereof,
discharged, satisfied or paid, or after execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay;
8.8    Misrepresentations.  The Borrower makes any representation, warranty or
other statement in this Agreement or any other Loan Document, and such
representation, warranty or other statement is incorrect in any material respect
(except that such materiality qualifier shall not be applicable to any
representation, warranty or other statement that is already qualified or
modified as to materiality or “Material Adverse Effect” in the text thereof)
when made;
8.9    Loss of Security.  This Agreement or any other security document, after
delivery thereof pursuant hereto, shall for any reason fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority security interest in favor of the Lender on any
Collateral purported to be covered thereby;
8.10    Change of Control.  A Change of Control occurs; or
8.11    DLA.  (a) The Lender (i) terminates the DLA pursuant to (x) Section
14.3(b) or (y) Section 14.3(c) thereof or (ii) the Borrower fails to deliver (A)
the report required to be delivered pursuant to the [***] SOW on or prior to the
last Business Day of the first quarter of the calendar year 2020, as such date
may be extended pursuant to Section 2.2(f) or (B) the report required to be
delivered pursuant to the [***] SOW on or prior to the last Business Day of the
first quarter of the calendar year 2021, as such date may be extended pursuant
to Section 2.2(f), or (b) the Borrower terminates the DLA pursuant to (x)
Section 14.3(b) or (y) Section 14.3(c) thereof.

9.    LENDER’S RIGHTS AND REMEDIES; LICENSE-BACK
9.1    Immediate Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, the Lender may, without notice or demand, do
any or all of the following:
(a)    terminate the Commitments (if not theretofore terminated) and accelerate
and declare all or any part of the Loans and all other Obligations immediately
due and payable (but if an Event of Default described in Section 8.5 occurs the
Commitments shall automatically terminate and all Loans and all other
Obligations shall automatically and immediately be due and payable without any
action by the Lender or notice or demand to any Person);
(b)    stop advancing money or extending credit for the Borrower’s benefit under
this Agreement; and
(c)    (i) subject to Section 9.8 hereof, deliver a notice of exclusive control,
any entitlement order, or other directions or instructions in respect of any
Collateral and (ii) subject to Sections 9.2 and 9.8 hereof, exercise all rights
and remedies available to it under this Agreement and under the Code with
respect to the Collateral.
9.2    Rights and Remedies.  Upon the occurrence and during the continuance of
an Event of Default, the Borrower shall reimburse the Lender for reasonable fees
and expenses of


-21-

--------------------------------------------------------------------------------



counsel for the Lender (as incurred) arising from, relating to or in connection
with the Lender’s exercise of remedies pursuant to this Agreement (including the
collection of payment by the Borrower with respect to the Obligations).
Notwithstanding anything to the contrary in this Agreement, if an Event of
Default (other than an Event of Default under Sections 8.1(d), 8.2(b), 8.4(a),
8.5, 8.7, 8.10, 8.11(a)(i)(x) or 8.11(b)(x), for which there shall be no grace
period) occurs and remains continuing for more than 30 consecutive days, the
Lender may, without obtaining consent from the Borrower, exercise all rights and
remedies (a) available to the Lender under the Loan Documents (including, for
the avoidance of doubt, the rights and remedies in Sections 9.1, 9.2 and 9.9
hereof) without obtaining any consent of the Borrower which might otherwise be
required, or (b) at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof).
9.3    Power of Attorney.  In addition to other powers of attorney contained
herein, the Borrower, on its own behalf and on behalf of its successors and
assigns to the fullest extent permitted by Law, hereby irrevocably makes,
constitutes and appoints the Lender, its nominees, agents or any other Person
whom the Lender may designate, as the Borrower’s lawful attorney-in-fact, with
full power of substitution, in the Borrower’s name, place and stead, exercisable
upon the occurrence and during the continuance of an Event of Default, to do or
accomplish any of the following and to execute such documents or instruments in
the name or stead of the Borrower as may be necessary to:
(a)    demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Lender may reasonably deem
appropriate;
(b)    commence and prosecute any actions at any arbitration tribunal or court
for the purposes of collecting any of the Collateral and enforcing any other
right in respect thereof;
(c)    defend, settle or compromise any action, suit or proceeding brought
concerning the Collateral and, in connection therewith, give such discharge or
release as the Lender may reasonably deem appropriate;
(d)    receive, open and dispose of mail addressed to the Borrower and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of the Borrower, or securing, or relating to such Collateral;
(e)    pay or discharge taxes, Liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;
(f)    direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Lender or as the Lender shall direct;
(g)    receive payment of and receipt for any and all monies, claims and other
amounts due and to become due at any time in respect of or arising out of any
Collateral;
(h)    sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services that have given rise thereto, as fully and completely as though the
Lender were the absolute owner thereof for all purposes;


-22-

--------------------------------------------------------------------------------



(i)    adjust and settle claims under any insurance policy relating thereto;
(j)    execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Lender may reasonably deem appropriate in order to perfect and maintain the
security interests and Liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated therein;
(k)    subject to Section 9.9 hereof, execute and deliver any agreements,
instruments and documents contemplated thereby or that the Lender may reasonably
deem appropriate in order to effectuate the Collateral Assignment;
(l)    institute any foreclosure proceedings that the Lender may reasonably deem
appropriate; and
(m)    do and perform all such other acts and things as the Lender may deem
appropriate or convenient in connection with the Collateral.
The Lender’s foregoing appointment as the Borrower’s attorney-in-fact, and all
of the Lender’s rights and powers, coupled with an interest, are irrevocable
until the Termination Date.
9.4    Protective Payments.  Consistent with the power of attorney granted in
Section 9.3(e), during the continuance of an Event of Default, if the Borrower
fails to pay any amount which the Borrower is obligated to pay under this
Agreement or any other Loan Document or which may be required to preserve the
Collateral, the Lender may make such payment at its own cost. No payments by the
Lender are deemed an agreement to make similar payments in the future or the
Lender’s waiver of any Event of Default.
9.5    Application of Payments and Proceeds Upon Default.  All amounts received
as a result of the exercise of remedies under the Loan Documents or under
applicable Law shall be applied in such order and manner as the Lender in its
sole and absolute discretion may elect.
9.6    Lender’s Liability for Collateral.  The Lender shall be under no duty to
exercise or withhold the exercise of any of the rights, powers, privileges and
options expressly or implicitly granted to the Lender in this Agreement, and
shall not be liable for any failure to do so or any delay in doing so. So long
as the Lender complies with customary banking practices regarding the
safekeeping of the Collateral in the possession or under its control, the Lender
shall not be liable or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, bailee or other Person.
The Borrower bears all risk of loss, damage or destruction of the Collateral.
The Lender shall not be liable for any act or omission or for any error of
judgment or any mistake of fact or law in its individual capacity or its
capacity as attorney-in-fact except acts or omissions resulting from its gross
negligence or willful misconduct.
9.7    No Waiver; Remedies Cumulative.  The Lender’s failure, at any time or
times, to require strict performance by the Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of the Lender thereafter to demand strict performance and compliance
herewith or therewith. No waiver hereunder shall be effective unless signed by
the party granting the waiver and then shall only be effective for the specific
instance and purpose for which it is given. The Lender’s rights and remedies
under this Agreement and the other Loan Documents are cumulative. The Lender has
all rights and remedies provided under the


-23-

--------------------------------------------------------------------------------



Code, by law or in equity. The Lender’s exercise of one right or remedy is not
an election and shall not preclude the Lender from exercising any other remedy
under this Agreement or other remedy available at law or in equity, and the
Lender’s waiver of any Event of Default is not and shall not be construed to be
a continuing waiver. The Lender’s delay in exercising any remedy is not and
shall not be construed to be a waiver, election or acquiescence.
9.8    License-Back.  Upon the occurrence of an Event of Default (other than an
Event of Default pursuant to Sections 8.5 or 8.10 hereof), if the Lender
exercises its rights with respect to the Collateral in accordance with this
Agreement (including pursuant to Sections 9.1(c) and 9.9(b) hereof), the
Borrower shall automatically have and retain, subject to the limitations set
forth in this Section 9.8, a non-exclusive, perpetual, irrevocable, fully
paid-up license to practice, or have practiced for or on its behalf, all Patents
included in the Collateral, throughout the world (the “License-Back”). The
License-Back shall (i) not be a Sole License or exclusive license, (ii) be
non-sublicensable except to Borrower’s Affiliates, subcontractors and customers,
in each case solely in connection with such Persons’ use or manufacture of the
products of the Borrower and (iii) be non-transferable except to Borrower’s
Affiliates. Any transfer, sublicense or other disposition of the License-Back in
contravention of this Section 9.8 shall be invalid, unenforceable and void ab
initio. The Lender agrees that any transfer by the Lender of the Patents
included in the Collateral shall be subject to the License-Back and that it
shall not transfer such Patents unless and until the transferee to take any
actions reasonably necessary or reasonably requested by the Borrower to evidence
the License-Back. Any transfer by the Lender in contravention of the preceding
sentence of this Section 9.8 shall be invalid, unenforceable and void ab initio.
9.9    License to Nexperia; Collateral Assignment.
(a)    Upon the occurrence of an Event of Default, the Lender shall
automatically have and retain a non-exclusive, perpetual, irrevocable, fully
paid-up license to practice, or have practiced for or on its behalf, during the
continuance of an Event of Default, all Patents included in the Collateral,
throughout the world (the “Nexperia License”). The Nexperia License shall be
fully sublicensable and transferable and shall provide Nexperia with the right
to enforce such Patents throughout the world. For the avoidance of doubt, the
parties agree that the Nexperia License will not satisfy the obligation of the
Borrower to make all payments required on the Loans pursuant to the Loan
Documents or, if applicable, to comply with the terms of Section 9.9(b), and the
Lender may pursue all its remedies at law and in equity to enforce such
obligations. The Nexperia License will automatically terminate upon (and subject
to) the earlier of (x) the consummation of the Collateral Assignment in
accordance with the provisions of Section 9.9 and the terms of the Patent
Assignment Agreement and (y) the Borrower’s payment to the Lender of all
principal and interest due on the Loans and any other amounts (other than
contingent reimbursement and indemnification obligations for which no claim has
been asserted) due hereunder; provided such payment is made within 30 days of
the occurrence of the Event of Default giving rise to the Nexperia License.
(b)    If an Event of Default (other than an Event of Default under Sections
8.1, 8.2(b), 8.4(a), 8.5, 8.7, 8.10, 8.11(a)(i)(x) or 8.11(b)(x), for which
there shall be no grace period) occurs and remains continuing for more than 30
consecutive days, the Borrower shall promptly, but in any event no later than 5
Business Days after (i) the date of such Event of Default (with respect to
Events of Default under Sections 8.1(d), 8.2(b), 8.4(a), 8.5, 8.7, 8.10,
8.11(a)(i)(x) or 8.11(b)(x)), or (ii) 30 consecutive days after the date of such
Event of Default (with respect to Events of Default under Sections 8.1(a)
through (c), 8.2(a), 8.3, 8.4(b), 8.6, 8.8, 8.9, 8.11(a)(i)(y), 8.11(a)(ii) or
8.11(b)(y)), effectuate the Collateral Assignment and shall enter into the
Patent


-24-

--------------------------------------------------------------------------------



Assignment Agreement with the Lender. Subject to and contingent upon
consummation of the Collateral Assignment in accordance with the provisions of
Section 9.9 and the terms of the Patent Assignment Agreement, the Borrower will
be deemed to have satisfied and discharged in full its monetary Obligations
(other than contingent reimbursement and indemnification obligations for which
no claim has been asserted) under this Agreement.
(c)    The Borrower will, and will use commercially reasonable efforts to cause
its successors and assigns to, execute such licenses, instruments, agreements
and documents and take such other actions as shall be reasonably requested by
the Lender in order to further evidence and carry out the intent of this Section
9.9.
9.10    Credit Bidding.  The Lender shall have the right, exercisable at its
sole discretion, to credit bid and purchase all or any portion of Collateral at
any sale thereof conducted by the Lender under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, at any sale thereof
conducted under the provisions of the United States Bankruptcy Code, including
Section 363 thereof, or a sale under a plan of reorganization, or at any other
sale or foreclosure conducted by the Lender (whether by judicial action or
otherwise) in accordance with applicable Law.
9.11    Survival.  This Section 9 shall survive the termination of this
Agreement.

10.    NOTICES
All notices, consents, requests, approvals, demands or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given or delivered: (a) upon the
earlier of actual receipt and three Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail
(including in “.pdf” form) or facsimile transmission; (c) one Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address, facsimile number or email
address indicated below. The Borrower or the Lender may change its mailing or
electronic mail address or facsimile number by giving the other parties written
notice thereof in accordance with the terms of this Section 10.
If to Borrower:
Transphorm, Inc.

115 Castilian Drive
Goleta, CA 93117
Attn:  Cameron McAulay
Email:  cmcaulay@transphormusa.com
with a copy (which shall not constitute notice) to:
Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304
Attn:  Mark Bertelsen
Email:  mbertelsen@wsgr.com


-25-

--------------------------------------------------------------------------------



If to the Lender:
Nexperia B.V.

Jonkerbosplein 52
6534 AB Nijmegen
The Netherlands
Attn:  General Counsel
Email:  [***]
with a copy (which shall not constitute notice) to:
Covington & Burling LLP
333 Twin Dolphin Drive, Suite 700
Redwood Shores, CA 94065
Attn:  Scott A. Anthony
Email:  scanthony@cov.com
Unless otherwise indicated, all references to the time of a day in a Loan
Document shall refer to New York City time.

11.    CHOICE OF LAW; DISPUTE RESOLUTION
(a)    Except as otherwise expressly provided in any of the Loan Documents, the
Loan Documents (including the arbitration procedure referenced in this Section
11) shall be governed by and construed in accordance with the laws of the State
of New York, without giving effect to any principles of conflicts of law (other
than Section 5-1401 and Section 5-1402 of the General Obligations Law of the
State of New York regarding choice of law and choice of forum in certain
transactions) that would cause the application of the law of any jurisdiction
other than the State of New York.
(b)    Any controversy or claim arising out of, in connection with or relating
to any of the Loan Documents or any breach hereof (including any dispute
regarding the jurisdiction of the arbitral tribunal) shall be finally resolved
by binding arbitration conducted pursuant to the Rules of Arbitration of the
International Chamber of Commerce (the “Rules”) and Title 9 of the U.S. Code.
Judgment on any award rendered by the arbitral tribunal may be entered in any
court having jurisdiction thereof.
(c)    The arbitration shall be conducted by three arbitrators. Each of the
Lender and the Borrower shall appoint one arbitrator in accordance with the
schedule set forth in the Rules and the two chosen arbitrators shall select the
third arbitrator. In the event either party fails to appoint an arbitrator, or
the two party-appointed arbitrators do not appoint a third arbitrator, the
arbitrator(s) shall be appointed by the International Court of Arbitration of
the International Chamber of Commerce in accordance with the Rules. The place of
arbitration shall be New York, New York, and the language of the arbitration
shall be English, but documents or testimony may be submitted in other languages
if a translation is provided. Any award or decision by the arbitrators shall
specify that they have been convened under this Section 11 and have jurisdiction
by the consent of all parties to this Agreement.
(d)    The arbitrators shall decide the dispute in accordance with the
substantive governing law as set forth in Section 11(a), and, for the avoidance
of doubt, without applying any choice of law or conflicts of law principles of
the governing law that would give effect to the laws of another jurisdiction, as
set forth in Section 11(a).


-26-

--------------------------------------------------------------------------------



(e)    Each party hereby waives, to the fullest extent permitted by applicable
Law, any right it may have to a trial by jury in respect to any litigation
directly or indirectly arising out of, under or in connection with the Loan
Documents or any the transactions contemplated hereby or thereby.
(f)    This Section 11 shall not prohibit a party from seeking injunctive relief
from any court of competent jurisdiction in the event of a breach or prospective
breach of any Loan Document by the other party that would cause irreparable harm
to the first party.
This Section 11 shall survive the termination of this Agreement.

12.    GENERAL PROVISIONS
12.1    Termination.  All covenants, representations and warranties made in this
Agreement continue in full force and effect until this Agreement has terminated
pursuant to its terms and all Obligations (other than contingent reimbursement
and indemnification obligations for which no claim has been asserted) have been
fulfilled, terminated or deemed satisfied and discharged, as provided for in
this Agreement. Those obligations that are expressly specified in this Agreement
as surviving this Agreement’s termination shall continue to survive this
Agreement’s termination.
12.2    Successors and Assigns.  This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. The Borrower may not assign
this Agreement or any rights or obligations under it without the Lender’s prior
written consent (which may be granted or withheld in the Lender’s sole
discretion). The Lender has the right, with the prior written consent of the
Borrower (which may be granted or withheld in the Borrower’s sole discretion),
to sell, transfer, assign, negotiate or grant participation in all or any part
of, or any interest in (each, a “Transfer”), the Lender’s obligations, rights
and benefits under this Agreement and the other Loan Documents; provided, that
the Lender shall have the right to Transfer its obligations, rights and benefits
under this Agreement and the other Loan Documents to any of its Affiliates
without the prior written consent of the Borrower. The parties will co-operate
to effect any assignment permitted by this Section 12.2.
Notwithstanding anything to the contrary in any Loan Document, the Lender shall
not assign this Agreement or any of its obligations, rights or benefits under it
to another Person if such assignment would increase the obligations of the
Borrower under Section 2.5 of this Agreement. Any assignee of the Lender’s
obligations, rights or benefits shall deliver to the Borrower (in such number of
copies as may be reasonably requested) on or prior to the date of such
assignment (and from time to time thereafter upon reasonable request by the
Borrower), executed copies of any form prescribed by applicable law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower to determine the withholding or
deduction required to be made.
The Lender, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a copy of each assignment and
assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders (which term shall include, for this purpose, any
assignee of the Lender), and the commitments of, and principal amounts (and
stated interest) of the Loans owing to, the Lenders pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower and the Lenders shall treat
each Person whose name is recorded in the Register pursuant


-27-

--------------------------------------------------------------------------------



to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
12.3    Indemnification.  The Borrower agrees to indemnify, defend and hold the
Lender and its directors, officers, employees, agents, trustees,
representatives, attorneys and other advisors (each, an “Indemnified Person”)
harmless against all direct losses or expenses in any way suffered, incurred or
paid by such Indemnified Person as a result of, following from, consequential to
or arising from transactions between the Lender and the Borrower contemplated by
the Loan Documents (including reasonable attorneys’ fees and expenses), except
for losses caused by such Indemnified Person’s negligence, fraud or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.
This Section 12.3 shall survive until all statutes of limitation with respect to
the losses and expenses for which indemnity is given shall have run.
12.4    Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
12.5    Severability of Provisions.  Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
12.6    Amendments in Writing; Waiver; Integration.  No amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed (a) in the case of an amendment, consent
or waiver to cure any ambiguity, omission, defect or inconsistency, by the
Lender and the Borrower, (b) in the case of any other waiver or consent, by the
Lender and (c) in the case of any other amendment, by the Lender and the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Without limiting
the generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. The Loan Documents and the DLA (including the SOWs
thereunder) represent the entire agreement about this subject matter and
supersede all prior negotiations or agreements, whether oral, written or
implied. All prior agreements, understandings, representations, warranties and
negotiations between the parties about the subject matter of the Loan Documents
merge into the Loan Documents and the DLA (including the SOWs thereunder).
12.7    Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
12.8    Confidentiality.  In handling any Confidential Information of the
Borrower, the Lender shall exercise the same degree of care that it exercises
for its own proprietary information, but disclosure of information may be made:
(a) to prospective transferees or purchasers of any interest in any Loan
(provided, however, the Lender shall use its reasonable best efforts to obtain


-28-

--------------------------------------------------------------------------------



any prospective transferee’s or purchaser’s agreement to the terms of this
provision); (b) as required by law, regulation, subpoena or other order; (c) as
applicable, to the Lender’s regulators


-29-

--------------------------------------------------------------------------------



or as otherwise required in connection with the Lender’s examination or audit;
(d) as the Lender considers appropriate in exercising remedies under the Loan
Documents; (e) to third-party service providers of the Lender so long as such
service providers have agreed to abide by confidentiality terms no less
restrictive than those contained herein and (f) as otherwise provided by the
DLA.  No announcement or public dissemination of the existence or the subject
matter of this Agreement shall be made or issued by either party hereto without
the prior written consent of the other party. The limitation set forth in the
previous sentence shall not affect any announcement or public dissemination
required by applicable Law, provided that the party with an obligation to make
an announcement or public dissemination shall consult with the other party to
the extent reasonably practicable before complying with such obligation.
12.9    Attorneys’ Fees, Costs and Expenses.  Except as provided in Sections 9.2
and 12.3, in any action or proceeding between Borrower and the Lender arising
out of or relating to the Loan Documents, each party shall pay its own
attorneys’ fees and other costs and expenses incurred.
12.10    Electronic Execution of Documents.  The words “execution”, “signed”,
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable Law,
including any state law based on the Uniform Electronic Transactions Act.
12.11    Captions.  The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
12.12    Construction of Agreement.  The parties have participated jointly in
the negotiation and drafting of the Loan Documents. In the event an ambiguity or
question of intent or interpretation arises, the Loan Documents shall be
construed as if drafted jointly by the parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Except as otherwise expressly
provided, the following rules of interpretation shall apply to the Loan
Documents: (a) the definitions of terms shall apply equally to the singular and
plural forms of the terms defined; (b) wherever the context may require, any
pronoun shall include the corresponding masculine, feminine, and neuter forms;
(c) “including” and “include” means including without limiting the generality of
any description preceding such term, and, for purposes of each Loan Document,
the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned; (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”; (e) unless the context requires otherwise, any
definition of or reference to any agreement, instrument, or other document
herein shall be construed as referring to such agreement, instrument, or other
document as from time to time amended, restated, supplemented, or otherwise
modified (subject to any restrictions on such amendments, supplements, or
modifications set forth herein or therein) and shall include any appendices,
schedules, exhibits, clarification letters, side letters, and disclosure letters
executed in connection therewith; (f) any reference to any Person shall be
construed to include such Person’s successors and assigns to the extent
permitted under the applicable documentation; (g) any reference to any
applicable Law shall be construed as referring to such applicable Law as amended
from time to time; (h) “herein”, “hereof”, “hereto”, “hereunder” and similar
terms contained in any Loan Document refer to such Loan Document as a whole and
not to any particular Section, paragraph or provision of such Loan Document; and
(i)


-30-

--------------------------------------------------------------------------------



the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. The
English original of this Agreement shall prevail over any translation hereof.
12.13    Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.14    Third Parties.  Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any Persons other than the express parties to it, their
respective permitted successors and assigns and the Indemnified Persons; (b)
relieve or discharge the obligation or liability of any Person not an express
party to this Agreement; or (c) give any Person not an express party to this
Agreement any right of subrogation or action against any party to this
Agreement.
12.15    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties to any
such Loan Document, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

13.    DEFINITIONS
As used in this Agreement, the following capitalized terms have the following
meanings:
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control


-31-

--------------------------------------------------------------------------------



with the Person, and each of that Person’s senior executive officers, directors,
partners and, for any Person that is a limited liability company, that Person’s
managers and members.
“Agreement” is defined in the preamble hereof.
“Applicable Rate” means 6.00%.
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Borrower” is defined in the preamble hereof.
“Borrowing Notice” is that certain form attached hereto as Exhibit B.
“Business Day” is any day other than a Saturday, Sunday or other day on which
commercial banks in New York City, California, London or Amsterdam are
authorized or required to close.
“Change of Control” means (a) an “Acquisition,” as defined in Section 3(d) of
Article V of the Company’s Restated Certificate of Incorporation, as in effect
on the Effective Date, and as amended from time to time, with respect to the
Borrower or (b) the closing of the Borrower’s first firm commitment underwritten
public offering of stock registered under the Securities Act of 1933, as
amended.
“Closing Dates” means, collectively, the Tranche A Closing Date, the Tranche B
Closing Date and the Tranche C Closing Dates.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any other Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, the Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions relating to such provisions.
“Collateral” means all of the Borrower’s right, title and interest in and to the
Patents identified on Schedule 5.2 hereto.
“Collateral Assignment” means the Borrower’s perpetual and irrevocable
conveyance, delivery, transfer and assignment to the Lender, its successors and
assigns, of all of the Borrower’s right, title and interest in, to and under the
Patents included in the Collateral, free and clear of all


-32-

--------------------------------------------------------------------------------



Liens (other than Permitted Liens), along with (i) the registrations and
applications relating thereto, (ii) all goodwill symbolized thereby and
associated therewith and including all rights therein provided by international
conventions and treaties, and the exclusive right to sue for past, present and
future infringement thereof, (iii) any and all rights of the Borrower to sue at
law or in equity for any infringement, imitation, impairment, distortion,
dilution or other unauthorized use or conduct in derogation of such Patents,
including the right to receive all proceeds and damages therefrom, (iv) any and
all rights to royalties, profits, compensation, license fees or other payments
or remuneration of any kind relating to such Patents, and (v) any and all rights
to obtain renewals, reissues, and extensions of registrations or other legal
protections pertaining to such Patents.
“Commitment” means the Lender’s obligation (if any) to make Loans hereunder.
“Confidential Information” has the meaning set forth in Section 1.8 of the DLA.
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
“Deliverable” has the meaning set forth in Section 1.10 of the DLA.
“DLA” is defined in the preamble hereof.
“Dollars”, “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” is defined in the preamble hereof.
“[***] SOW” means the SOW set forth in Addendum 2 to the DLA, as such SOW may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms and the DLA.
“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


-33-

--------------------------------------------------------------------------------



“Event of Default” is defined in Section 8.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, or required to be withheld or deducted
from a payment to the Lender or any such other recipient, (a) Taxes imposed on
or measured by net income (however denominated), branch profits taxes, and
franchise Taxes imposed (i) by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or conducts
business, in which its principal office is located or in which its applicable
lending office is located or (ii) that otherwise are Other Connection Taxes (b)
any U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Lender with respect to the Loans or any assignee of Lenders rights
thereunder, pursuant to a law in effect on the date on which (i) Lender or such
assignee acquires such rights or (ii) Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.5, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such assignment, or to Lender immediately before it changed its lending office,
(c) Taxes attributable to a failure to comply with Section 2.5(f) and (g), and
(d) any U.S. federal withholding Taxes imposed under FATCA; provided, however,
that (A) for purposes of clause (b) of this definition, any Taxes imposed as a
result of a taxing authority treating the Loans as entitling the Lender to
participate in the profits of the Borrower or as a result of treating interest
payments on the Loans as dividends, in each case within the meaning of the
Treaty shall not be Excluded Taxes and (B) in the event that the Loans and/or
the DLA are characterized by a taxing authority as a partnership for U.S.
federal income tax purposes in which the Lender is a partner, any U.S. federal,
state or local Taxes measured by net income (however denominated) that are
imposed with respect to payments of interest pursuant to Section 2.3 hereof to
the Lender in its capacity as a partner of such partnership shall not be
Excluded Taxes.
“FATCA” means Sections 1471 through 1474 of the Tax Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Tax Code and any applicable
intergovernmental agreements with respect thereto, and any Laws implementing
agreements included in this definition.
“Fee Rate” means 0.70%.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether state, local, territory, province or otherwise, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank),
any securities exchange and any self-regulatory organization.


-34-

--------------------------------------------------------------------------------



“IIDA Note” means that certain 1% Unsecured Subordinated Convertible Promissory
Note Due April 1, 2018 issued on April 1, 2015 by the Borrower in favor of IIDA
Electronics Co. Ltd., as amended, restated, supplemented or otherwise modified
from time to time.
“Indebtedness” is (a) indebtedness for borrowed money, including obligations
evidenced by notes, bonds, debentures or similar instruments, and (b) capital
lease obligations.
“Indemnified Person” is defined in Section 12.3.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code or any other U.S. or foreign bankruptcy or
insolvency law, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors or proceedings seeking
reorganization, arrangement or other relief.
“Interest Period” means:
(a)    with respect to (i) the Tranche A Loan, initially, the period beginning
on (and including) the Tranche A Maturity Date without giving effect to any
extension to such date pursuant to Section 2.2(f) and (ii) the Tranche B Loan,
initially, the period beginning on (and including) the Tranche B Maturity Date
without giving effect to any extension to such date pursuant to Section 2.2(f),
and ending on (and including) the last day of the first full calendar quarter
immediately following such date and (ii) thereafter, each period beginning on
(and including) the first day after the end of the previous Interest Period and
ending on the earlier of (and including) (x) the last day of the calendar
quarter in which such Interest Period begins and (y) the Tranche A Maturity Date
(for the avoidance of doubt, after giving effect to any extension thereto
pursuant to the terms hereof) or the Tranche B Maturity Date (for the avoidance
of doubt, after giving effect to any extension thereto pursuant to the terms
hereof), as applicable; and
(b)    with respect to each Tranche C Loan, (i) initially, the period beginning
on (and including) the applicable Tranche C Closing Date and ending on (and
including) the last day of the first full calendar quarter immediately following
such date and (ii) thereafter, each period beginning on (and including) the
first day after the end of the previous Interest Period and ending on the
earlier of (and including) (x) the last day of the calendar quarter in which
such Interest Period begins, (y) the date on which such Tranche C Loan is
prepaid in accordance with Section 2.2(d) and (z) the Tranche C Maturity Date.
“Laws” means all applicable U.S. federal, state, local or foreign laws,
statutes, ordinances, rules, regulations, guidances, judgments, orders,
injunctions and decrees, and permits issued by any Governmental Authority.
“Lender” is defined in the preamble hereof.
“License-Back” is defined in Section 9.8.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise


-35-

--------------------------------------------------------------------------------



against any property or assets, or any part thereof, whether present or future.
For the avoidance of doubt, licenses in respect of Patents shall constitute
Liens for purposes of this definition.
“Loan Deposit Account” is the account denominated in U.S. Dollars, account
number xxxxx1041, maintained by the Borrower with Wells Fargo Bank with ABA No.
121000248.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices and any other documents executed and delivered in
accordance with this Agreement, any Borrowing Notice and the Patent Assignment
Agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
“Loans” means, collectively, the Tranche A Loan, the Tranche B Loan and the
Tranche C Loans.
“Material Adverse Change” is (a) a material impairment in the perfection of the
Lender’s Lien in the Collateral, (b) a material adverse change in the business,
operations, performance, condition (financial or otherwise) or properties of the
Borrower (c) a material adverse change in the ability of the Borrower to perform
its obligations under any Loan Document or in the rights and remedies of the
Lender under any Loan Document.
“Material Adverse Effect” is (a) a material impairment in the perfection of the
Lender’s Lien in the Collateral, (b) a material adverse effect on the business,
operations, performance, condition (financial or otherwise) or properties of the
Borrower or (c) a material adverse effect on the ability of the Borrower to
perform its obligations under any Loan Document or in the rights and remedies of
the Lender under any Loan Document.
“Maturity Dates” means, collectively, the Tranche A Maturity Date, the Tranche B
Maturity Date and the Tranche C Maturity Date.
“Nexperia” is defined in the preamble hereof.
“Nexperia License” is defined in Section 9.9(a).
“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrower arising under or in connection
with a Loan Document and the principal of and premium, if any, and interest
(including interest accruing during the pendency of any proceeding of the type
described in Section 8.5, whether or not allowed in such proceeding) on the
Loans.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Offsetting Amount” means, as of any date of determination, (a) with respect to
the Tranche A Loan, an amount equal to the outstanding and unpaid balance of
licensing fees or other amounts then owed by Nexperia to the Borrower pursuant
to the [***] SOW and Section 7.7(b) of the DLA and (b) with respect to the
Tranche B Loan, an amount equal to the outstanding and unpaid balance of
licensing fees or other amounts then owed by Nexperia to the Borrower pursuant
to the [***] SOW and Section 7.7(c) of the DLA.


-36-

--------------------------------------------------------------------------------



“ON Note” means that certain 1% Unsecured Convertible Promissory Note Due
October 2, 2017 issued on October 2, 2014 by the Borrower in favor of
Semiconductor Components Industries, LLC, as amended, restated, supplemented or
otherwise modified from time to time.
“ON Note Default” is defined in Section 5.1.
“ON Note Waiver” is defined in Section 3.1(j).
“Operating Documents” are, for any Person, such Person’s formation documents
and, (a) if such Person is a corporation, its bylaws in current form, (b) if
such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.
“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing the Tax (other than a connection arising from the
execution, delivery, enforcement of, or performance under, or receipt of
payments under any Loan Document).
“Other Taxes” means any and all present or future stamp, recording, filing,
documentary or similar Taxes or any other excise or property Taxes, charges or
similar levies arising from any payment made hereunder or under any other Loan
Document or from the execution, delivery or enforcement of, or performance under
or otherwise with respect to this Agreement or any other Loan Document, except
for any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.
“Patent” means (a) any letters of patent, registration or invention disclosure
in the United States and all reissues and extensions thereof and (b) all
applications for letters of patent in the United States and all divisions,
continuations, continuations-in-part, continued prosecution applications,
substitutions, reissues, reexaminations, renewals, extensions and restorations
thereof.
“Patent Assignment Agreement” is that certain agreement attached hereto as
Exhibit C.
“Payable Amount” means, as of any date of determination, the sum of (i) the
outstanding principal balance of the Loans as of such date, plus (ii) any
accrued but unpaid interest as of such date, plus (iii) any fees, expenses or
other costs owed to the Lender as of such date.
“Permitted Liens” are:
(a)    Liens arising under this Agreement and the other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which the Borrower maintains adequate reserves on its books;
(c)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of operations (other than Liens imposed by ERISA);
(d)    Liens incurred in the extension, renewal or refinancing of the
Indebtedness secured by Liens described in clauses (a) and (b) above, but any
extension, renewal or replacement


-37-

--------------------------------------------------------------------------------



Lien must be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness may not increase;
(e)    Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and
(f)    licenses (including in intellectual property) that are not exclusive
licenses or Sole Licenses and that could not result in the legal transfer of
title of the licensed property.
“Person” is any natural person, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or Governmental Authority, whether acting in an
individual, fiduciary or other capacity.
“Prefunded SOWs” means the [***] SOW and the [***] SOW.
“Proceeds” is any “proceeds” as defined in the Code in effect on the date hereof
with such additions to such term as may hereafter be made.
“Requirement of Law” is as to any Person, the Operating Documents of such
Person, and any Law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Responsible Officer” is any of the Chief Executive Officer, the Chief Operating
Officer and the Chief Financial Officer of the Borrower.
“Rules” is defined in Section 11(b).
“Sanctions” means United States sanctions administered by OFAC.
“Sole License” means a license whereby a licensee’s rights are sole and operate
to exclude all others, other than the licensor thereunder (i.e., a license under
which only the licensor and a single licensee can utilize the subject matter of
the license).
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) such Person is able to pay the probable liabilities
of such Person on its debts as such liabilities become absolute and matured, (b)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or a transaction, for which the property of such Person
would constitute an unreasonably small capital and (c) such Person has not
executed this Agreement or any other Loan Document, or made any transfer or
incurred any obligations hereunder or thereunder, with actual intent to hinder,
delay or defraud either present or future creditors. In computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“SOW” has the meaning set forth in Section 1.28 of the DLA.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such


-38-

--------------------------------------------------------------------------------



corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.
“[***] SOW” means the SOW set forth in Addendum 3 to the DLA, as such SOW may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms and the DLA.
“Tax Code” means the Internal Revenue Code of 1986, as amended.
“Taxes” means all present or future income, withholding, franchise, capital
gains, branch profits, stamp or other taxes, duties, levies, imposts, charges,
assessments or fees in the nature of a tax, deduction or withholding, including
backup withholding, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, and all interest, penalties or similar
liabilities with respect thereto.
“Termination Date” is defined in Section 2.6.
“Tranche A Closing Date” means the date on which the Lender shall make available
the Tranche A Commitment Amount as set forth in the following table:
Tranche A Closing Date
Tranche A Commitment Amount
The first Business Day in the fourth quarter of calendar year 2018 on which the
conditions set forth in Section 3.1 are satisfied or waived in accordance with
this Agreement.


$5,000,000

“Tranche A Commitment Amount” means the Tranche A Loan that the Lender shall
make available on the Tranche A Closing Date as set forth in the definition of
“Tranche A Closing Date”.
“Tranche A Commitment Termination Date” means the earlier of (a) the Tranche A
Closing Date (immediately after the making of the Tranche A Loan on such date)
and (b) the date on which the Commitments terminate pursuant to Section 9 of
this Agreement.
“Tranche A Loan” is defined in Section 2.2(a).
“Tranche A Maturity Date” means the date on which a report is required to be
delivered pursuant to the [***] SOW, which shall be no later than the last
Business Day of the first quarter of calendar year 2020, as such date may be
extended pursuant to the terms hereof.
“Tranche B Closing Date” means the date on which the Lender shall make available
the Tranche B Commitment Amount as set forth in the following table:
Tranche B Closing Date
Tranche B Commitment Amount
The first Business Day in the first quarter of calendar year 2019 on which the
conditions set forth in Section 3.2 are satisfied or waived in
$10,000,000



-39-

--------------------------------------------------------------------------------



 accordance with this Agreement.
 

“Tranche B Commitment Amount” means the Tranche B Loan that the Lender shall
make available on the Tranche B Closing Date as set forth in the definition of
“Tranche B Closing Date”.
“Tranche B Commitment Termination Date” means the earlier of (a) the Tranche B
Closing Date (immediately after the making of the Tranche B Loan on such date)
and (b) the date on which the Commitments terminate pursuant to Section 9 of
this Agreement.
“Tranche B Loan” is defined in Section 2.2(a).
“Tranche B Maturity Date” means the date on which a report is required to be
delivered pursuant to the [***] SOW, which shall be no later than the last
Business Day of the first quarter of calendar year 2021, as such date may be
extended pursuant to the terms hereof.
“Tranche C Availability Period” means the period from and including April 2,
2018 to but excluding the Tranche C Commitment Termination Date.
“Tranche C Closing Date” means each date during the Tranche C Availability
Period on which the conditions set forth in Section 3.3 are satisfied or waived
in accordance with this Agreement and the Lender makes available to the Borrower
all or any portion of the Tranche C Commitment Amount.
“Tranche C Commitment Amount” means $10,000,000.
“Tranche C Commitment Termination Date” means the earlier of (a) the Tranche C
Maturity Date and (b) the date on which the Commitments terminate pursuant to
Section 9 of this Agreement.
“Tranche C Credit Exposure” means, at any time, the sum of the aggregate
principal amount of Tranche C Loans outstanding at such time.
“Tranche C Loan” is defined in Section 2.2(a).
“Tranche C Maturity Date” means the earlier of (a) the third anniversary of the
Effective Date and (b) the date on which a Change of Control occurs.
“Transfer” is defined in Section 12.2.
“Treaty” means the Convention Between the United States of America and the
Kingdom of the Netherlands for the Avoidance of Double Taxation and the
Prevention of Fiscal Evasion with respect to Taxes on Income, as in effect from
time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which Write-Down and Conversion Powers are described in the EU Bail-In
Legislation Schedule.
[Signature page follows.]


-40-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:
 
TRANSPHORM, INC.
 
By
/s/ Cameron McAulay
Name:
Cameron McAulay
Title:
Chief Financial Officer
 
LENDER:
 
NEXPERIA B.V.
 
By
/s/ Charles Smit
Name:
Charles Smit
Title:
General Counsel



[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------




SCHEDULE 5.2
Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
Focus Area
Status
III-NITRIDE DEVICES WITH RECESSED GATES


12102340
04/14/2008
7795642
09/14/2010
Device/FAB/
Packaging
Live
INSULATED GATE E-MODE TRANSISTORS


12324574
11/26/2008
7851825
12/14/2010
Device/FAB/
Packaging
Live
III-NITRIDE BIDIRECTIONAL SWITCHES


12209581
09/12/2008
7875907
01/25/2011
Device/FAB/
Packaging
Live
III-NITRIDE DEVICES AND CIRCUITS
12368248
02/09/2009
7884394
02/08/2011
Device/FAB/
Packaging
Live
SEMICONDUCTOR HETEROSTRUCTURE DIODES


12332284
12/10/2008
7898004
03/01/2011
Device/FAB/
Packaging
Live
III-NITRIDE DEVICES WITH RECESSED GATES


12816971
06/16/2010
7939391
05/10/2011
Device/FAB/
Packaging
Live
BRIDGE CIRCUITS AND THEIR COMPONENTS


12368200
02/09/2009
7965126
06/21/2011
Circuits
Live
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


12611018
11/02/2009
8138529
03/20/2012
Device/FAB/
Packaging
Live
ENHANCEMENT MODE GALLIUM NITRIDE POWER DEVICES


13019150
02/01/2011
8193562
06/05/2012
Device/FAB/
Packaging
Live
SEMICONDUCTOR HETEROSTRUCTURE DIODES


13008874
01/18/2011
8237198
08/07/2012
Device/FAB/
Packaging
Live
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


12556438
09/09/2009
8289065
10/16/2012
Circuits
Live
ENHANCEMENT MODE GALLIUM NITRIDE POWER DEVICES


13406723
02/28/2012
8344424
01/01/2013
Device/FAB/
Packaging
Live
SEMICONDUCTOR DEVICES WITH FIELD PLATES


12550140
08/28/2009
8390000
03/05/2013
Device/FAB/
Packaging
Live
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


13355885
01/23/2012
8455931
06/04/2013
Device/FAB/
Packaging
Live
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


13618502
09/14/2012
8493129
07/23/2013
Circuits
Live
BRIDGE CIRCUITS AND THEIR COMPONENTS


13164109
06/20/2011
8508281
08/13/2013
Circuits
Live
ENHANCEMENT MODE III-N HEMTS
12108449
04/23/2008
8519438
08/27/2013
Device/FAB/
Packaging
Live





--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
Focus Area
Status
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


13618726
09/14/2012
8531232
09/10/2013
Circuits
Live
SEMICONDUCTOR HETEROSTRUCTURE DIODES


13533339
06/26/2012
8541818
09/24/2013
Device/FAB/
Packaging
Live
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


13873855
04/30/2013
8592974
11/26/2013
Device/FAB/
Packaging
Live
HIGH POWER SEMICONDUCTOR ELECTRONIC COMPONENTS WITH INCREASED RELIABILITY


13269367
10/07/2011
8598937
12/03/2013


Device/FAB/
Packaging
Live
SEMICONDUCTOR ELECTRONIC COMPONENTS AND CIRCUITS


12701458
02/05/2010
8624662
01/07/2014
Device/FAB/
Packaging
Live
GALLIUM NITRIDE POWER DEVICES
13723753
12/21/2012
8633518
01/21/2014
Device/FAB/
Packaging
Live
SEMICONDUCTOR POWER MODULES AND DEVICES


13405041
02/24/2012
8648643
02/11/2014
Device/FAB/
Packaging
Live
SEMICONDUCTOR DEVICES WITH FIELD PLATES


13748907
01/24/2013
8692294
04/08/2014
Device/FAB/
Packaging
Live
ELECTRODE CONFIGURATIONS FOR SEMICONDUCTOR DEVICES


13040940
03/04/2011
87161411
05/06/2014
Device/FAB/
Packaging
Live
TRANSISTORS WITH ISOLATION REGIONS


12968704
12/15/2010
8742460
06/03/2014
Device/FAB/
Packaging
Live
SEMICONDUCTOR DIODES WITH LOW REVERSE BIAS CURRENTS


13040524
03/04/2011
8772842
07/08/2014
Device/FAB/
Packaging
Live
ELECTRONIC COMPONENTS WITH REACTIVE FILTERS


13403813
02/23/2012
8786327
07/22/2014
Device/FAB/
Packaging
Live
SEMICONDUCTOR ELECTRONIC COMPONENTS WITH INTEGRATED CURRENT LIMITERS


13550445
07/16/2012
8803246
08/12/2014
Device/FAB/
Packaging
Live
ELECTRONIC DEVICES AND COMPONENTS FOR HIGH EFFICIENCY POWER CIRCUITS


12684838
01/08/2010
8816497
08/26/2014
Device/FAB/
Packaging
Live
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


13959483
08/05/2013
8816751
08/26/2014
Circuits
Live









_____________________________
1On November 23, 2015, Company granted a confirmatory license to Navy, Secretary
of the United States of America.




--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
Focus Area
Status
ENHANCEMENT MODE III-N HEMTS
13954772
07/30/2013
8841702
09/23/2014
Device/FAB/
Packaging
Live
METHOD OF FORMING ELECTRONIC COMPONENTS WITH INCREASED RELIABILITY


14068944
10/31/2013
8860495
10/14/2014
Device/FAB/
Packaging
Live
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


14063438
10/25/2013
8890314
11/18/2014
Device/FAB/
Packaging
Live
METHOD FOR MAKING SEMICONDUCTOR DIODES WITH LOW REVERSE BIAS CURRENTS


14288682
05/28/2014
8895423
11/25/2014
Device/FAB/
Packaging
Live
SEMICONDUCTOR DEVICES WITH GUARD RINGS


13226380
09/06/2011
8901604
12/02/2014
Device/FAB/
Packaging
Live
BRIDGE CIRCUITS AND THEIR COMPONENTS


13887204
05/03/2013
8912839
12/16/2014
Circuits
Live
SEMICONDUCTOR POWER MODULES AND DEVICES


14134878
12/19/2013
8952750
02/10/2015
Device/FAB/
Packaging
Live
SEMICONDUCTOR HETEROSTRUCTURE DIODES


13973890
08/22/2013
9041065
05/26/2015
Device/FAB/
Packaging
Live
METHOD OF FORMING ELECTRONIC COMPONENTS WITH REACTIVE FILTERS


14307234
06/17/2014
9041435
05/26/2015
Device/FAB/
Packaging
Live
GATE DRIVERS FOR CIRCUITS BASED ON SEMICONDUCTOR DEVICES


14222992
03/24/2014
9059076
06/16/2015
Circuits
Live
ENHANCEMENT-MODE III-NITRIDE DEVICES


13799989
03/13/2013
9087718
07/21/2015
Device/FAB/
Packaging
Live
SEMICONDUCTOR DEVICES WITH FIELD PLATES


14178701
02/12/2014
9111961
08/18/2015
Device/FAB/
Packaging
Live
ELECTRODE CONFIGURATIONS FOR SEMICONDUCTOR DEVICES


14211104
03/14/2014
9142659
09/22/2015
Device/FAB/
Packaging
Live
TRANSISTORS WITH ISOLATION REGIONS


14260808
04/24/2014
9147760
09/29/2015
Device/FAB/
Packaging
Live
ELECTRODES FOR SEMICONDUCTOR DEVICES AND METHODS OF FORMING THE SAME


14179788
02/13/2014
9171730
10/27/2015
Device/FAB/
Packaging
Live





--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
Focus Area
Status
METHOD OF FORMING ELECTRONIC COMPONENTS WITH INCREASED RELIABILITY


14478504
09/05/2014
9171836
10/27/2015
Device/FAB/
Packaging
Live
SEMICONDUCTOR ELECTRONIC COMPONENTS WITH INTEGRATED CURRENT LIMITERS


14311600
06/23/2014
9171910
10/27/2015
Device/FAB/
Packaging
Live
SEMICONDUCTOR DEVICES WITH INTEGRATED HOLE COLLECTORS


13535094
06/27/2012
9184275
11/10/2015
Device/FAB/
Packaging
Live
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


14480980
09/09/2014
9190295
11/17/2015
Device/FAB/
Packaging
Live
Enhancement Mode III-N HEMTs
14464639
08/20/2014
9196716
11/24/2015
Device/FAB/
Packaging
Live
SEMICONDUCTOR MODULES AND METHODS OF FORMING THE SAME


13690103
11/30/2012
9209176
12/08/2015
Device/FAB/
Packaging
Live
SEMICONDUCTOR POWER MODULES AND DEVICES


14585705
12/30/2014
9224721
12/29/2015
Device/FAB/
Packaging
Live
SEMICONDUCTOR DEVICES WITH GUARD RINGS


14530204
10/31/2014
9224805
12/29/2015
Device/FAB/
Packaging
Live
SEMICONDUCTOR ELECTRONIC COMPONENTS AND CIRCUITS


14058089
10/18/2013
9293458
03/22/2016
Device/FAB/
Packaging
Live
FORMING ENHANCEMENT MODE III-NITRIDE DEVICES


14542937
11/17/2014
9318593
04/19/2016
Device/FAB/
Packaging
Live
GALLIUM NITRIDE POWER DEVICES
14108642
12/17/2013
9343560
05/17/2016
Device/FAB/
Packaging
Live
GATE DRIVERS FOR CIRCUITS BASED ON SEMICONDUCTOR DEVICES


14708627
05/11/2015
9362903
06/07/2016
Circuits
Live
SEMICONDUCTOR DEVICES WITH FIELD PLATES


14660080
03/17/2015
9373699
06/21/2016
Device/FAB/
Packaging
Live
ELECTRONIC DEVICES AND COMPONENTS FOR HIGH EFFICIENCY POWER CIRCUITS


14336287
07/21/2014
9401341
07/26/2016
Device/FAB/
Packaging
Live
TRANSISTORS WITH ISOLATION REGIONS


14810906
07/28/2015
9437707
09/06/2016
Device/FAB/
Packaging
Live
Enhancement Mode III-N HEMTs
14945341
11/18/2015
9437708
09/06/2016
Device/FAB/
Packaging
Live





--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
Focus Area
Status
SEMICONDUCTOR ELECTRONIC COMPONENTS WITH INTEGRATED CURRENT LIMITERS


14920760
10/22/2015
9443849
09/13/2016
Device/FAB/
Packaging
Live
ELECTRODES FOR SEMICONDUCTOR DEVICES AND METHODS OF FORMING THE SAME


14920059
10/22/2015
9520491
12/13/2016
Device/FAB/
Packaging
Live
GATE STRUCTURES FOR III-N DEVICES


14970375
12/15/2015
9536966
01/03/2017
Device/FAB/
Packaging
Live
RECESSED OHMIC CONTACTS IN A III-N DEVICE


14572670
12/16/2014
9536967
01/03/2017
Device/FAB/
Packaging
Live
MULTILEVEL INVERTERS AND THEIR COMPONENTS


14321269
07/01/2014
9537425
01/03/2017
Circuits
Live
SWITCHING CIRCUITS HAVING FERRITE BEADS


14323777
07/03/2014
9543940
01/10/2017
Device/FAB/
Packaging
Live
ENHANCEMENT-MODE III-NITRIDE DEVICES


14714964
05/18/2015
9590060
03/07/2017
Device/FAB/
Packaging
Live
BRIDGELESS POWER FACTOR CORRECTION CIRCUITS


14802333
07/17/2015
9590494
03/07/2017
Circuits
Live
SEMICONDUCTOR DEVICES WITH INTEGRATED HOLE COLLECTORS


14934565
11/06/2015
9634100
04/25/2017
Device/FAB/
Packaging
Live
SWITCHING CIRCUITS HAVING FERRITE BEADS


15363987
11/29/2016
9660640
05/23/2017
Device/FAB/
Packaging
Live
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


14332967
07/16/2014
9690314
06/27/2017
Circuits
Live
SEMICONDUCTOR POWER MODULES AND DEVICES


14950411
11/24/2015
9741702
08/22/2017
Device/FAB/
Packaging
Live
SEMICONDUCTOR MODULES AND METHODS OF FORMING THE SAME


15138681
04/26/2016
9818686
11/14/2017
Device/FAB/
Packaging
Live
BRIDGE CIRCUITS AND THEIR COMPONENTS


14539098
11/12/2014
9899998
02/20/2018
Circuits
Live
SEMICONDUCTOR DEVICES WITH FIELD PLATES


15181805
06/14/2016
9831315
11/28/2017
Device/FAB/
Packaging
Live
Enhancement Mode III-N HEMTs
15242266
08/19/2016
—
—
Device/FAB/
Packaging
Live





--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
Focus Area
Status
ENHANCEMENT-MODE III-NITRIDE DEVICES


15440404
02/23/2017
—
—
Device/FAB/
Packaging
Live
SWITCHING CIRCUITS HAVING FERRITE BEADS


15491920
04/19/2017
—
—
Device/FAB/
Packaging
Live
Electrolysis transistor
12156178
05/29/2008
9096939
08/04/2015
Device/FAB/
Packaging
Live
*BRIDGELESS POWER FACTOR CORRECTION CIRCUITS


15/428,726
2/9/2017
 
 
Circuits
Live
*PARALLELING OF SWITCHING DEVICES FOR HIGH POWER CIRCUITS


15/554,170
8/28/2017
 
 
Circuits
Live

*Currently Pending Unpublished Applications
SCHEDULE 5.2(b)
None.
SCHEDULE 5.2(c)
None.






--------------------------------------------------------------------------------




EXHIBIT A – FORM OF NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS
[See attached]



--------------------------------------------------------------------------------



NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS
United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Loan and Security Agreement dated
April 4, 2018 (as the same may be amended, modified, restated or supplemented
from time to time, the “Loan and Security Agreement”) by and among Transphorm,
Inc., a Delaware corporation (the “Borrower”), and Nexperia B.V., a private
limited liability company incorporated under the laws of the Netherlands, with
its registered office at Jonkerbosplein 52, 6534 AB Nijmegen, the Netherlands,
as Lender (the “Lender”), the undersigned Borrower has granted a continuing
security interest in and continuing lien upon, the patents and patent
applications set forth on Schedule 1 attached hereto to the Lender.
The undersigned Borrower and the Lender hereby acknowledge and agree that the
security interest in the patents and patent applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Loan and Security Agreement and (ii) is not to be construed as an assignment of
any patent or patent application.
[Signature pages follow]



--------------------------------------------------------------------------------




Very truly yours,
 
TRANSPHORM, INC.
 
By
 
 
Name:
 
 
Title:
 

Acknowledged and Accepted:
 
NEXPERIA B.V.
 
By
 
 
Name:
 
 
Title:
 




--------------------------------------------------------------------------------




Schedule 1
Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
III-NITRIDE DEVICES WITH RECESSED GATES


12102340
04/14/2008
7795642
09/14/2010
INSULATED GATE E-MODE TRANSISTORS


12324574
11/26/2008
7851825
12/14/2010
III-NITRIDE BIDIRECTIONAL SWITCHES


12209581
09/12/2008
7875907
01/25/2011
III-NITRIDE DEVICES AND CIRCUITS


12368248
02/09/2009
7884394
02/08/2011
SEMICONDUCTOR HETEROSTRUCTURE DIODES


12332284
12/10/2008
7898004
03/01/2011
III-NITRIDE DEVICES WITH RECESSED GATES


12816971
06/16/2010
7939391
05/10/2011
BRIDGE CIRCUITS AND THEIR COMPONENTS


12368200
02/09/2009
7965126
06/21/2011
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


12611018
11/02/2009
8138529
03/20/2012
ENHANCEMENT MODE GALLIUM NITRIDE POWER DEVICES


13019150
02/01/2011
8193562
06/05/2012
SEMICONDUCTOR HETEROSTRUCTURE DIODES


13008874
01/18/2011
8237198
08/07/2012
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


12556438
09/09/2009
8289065
10/16/2012
ENHANCEMENT MODE GALLIUM NITRIDE POWER DEVICES


13406723
02/28/2012
8344424
01/01/2013
SEMICONDUCTOR DEVICES WITH FIELD PLATES


12550140
08/28/2009
8390000
03/05/2013
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


13355885
01/23/2012
8455931
06/04/2013
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


13618502
09/14/2012
8493129
07/23/2013
BRIDGE CIRCUITS AND THEIR COMPONENTS


13164109
06/20/2011
8508281
08/13/2013
ENHANCEMENT MODE III-N HEMTS


12108449
04/23/2008
8519438
08/27/2013




--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


13618726
09/14/2012
8531232
09/10/2013
SEMICONDUCTOR HETEROSTRUCTURE DIODES


13533339
06/26/2012
8541818
09/24/2013
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


13873855
04/30/2013
8592974
11/26/2013
HIGH POWER SEMICONDUCTOR ELECTRONIC COMPONENTS WITH INCREASED RELIABILITY


13269367
10/07/2011
8598937
12/03/2013
SEMICONDUCTOR ELECTRONIC COMPONENTS AND CIRCUITS


12701458
02/05/2010
8624662
01/07/2014
GALLIUM NITRIDE POWER DEVICES


13723753
12/21/2012
8633518
01/21/2014
SEMICONDUCTOR POWER MODULES AND DEVICES


13405041
02/24/2012
8648643
02/11/2014
SEMICONDUCTOR DEVICES WITH FIELD PLATES


13748907
01/24/2013
8692294
04/08/2014
ELECTRODE CONFIGURATIONS FOR SEMICONDUCTOR DEVICES


13040940
03/04/2011
8716141
05/06/2014
TRANSISTORS WITH ISOLATION REGIONS


12968704
12/15/2010
8742460
06/03/2014
SEMICONDUCTOR DIODES WITH LOW REVERSE BIAS CURRENTS


13040524
03/04/2011
8772842
07/08/2014
ELECTRONIC COMPONENTS WITH REACTIVE FILTERS


13403813
02/23/2012
8786327
07/22/2014
SEMICONDUCTOR ELECTRONIC COMPONENTS WITH INTEGRATED CURRENT LIMITERS


13550445
07/16/2012
8803246
08/12/2014
ELECTRONIC DEVICES AND COMPONENTS FOR HIGH EFFICIENCY POWER CIRCUITS


12684838
01/08/2010
8816497
08/26/2014
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


13959483
08/05/2013
8816751
08/26/2014
ENHANCEMENT MODE III-N HEMTS


13954772
07/30/2013
8841702
09/23/2014




--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
METHOD OF FORMING ELECTRONIC COMPONENTS WITH INCREASED RELIABILITY


14068944
10/31/2013
8860495
10/14/2014
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


14063438
10/25/2013
8890314
11/18/2014
METHOD FOR MAKING SEMICONDUCTOR DIODES WITH LOW REVERSE BIAS CURRENTS


14288682
05/28/2014
8895423
11/25/2014
SEMICONDUCTOR DEVICES WITH GUARD RINGS


13226380
09/06/2011
8901604
12/02/2014
BRIDGE CIRCUITS AND THEIR COMPONENTS


13887204
05/03/2013
8912839
12/16/2014
SEMICONDUCTOR POWER MODULES AND DEVICES


14134878
12/19/2013
8952750
02/10/2015
SEMICONDUCTOR HETEROSTRUCTURE DIODES


13973890
08/22/2013
9041065
05/26/2015
METHOD OF FORMING ELECTRONIC COMPONENTS WITH REACTIVE FILTERS


14307234
06/17/2014
9041435
05/26/2015
GATE DRIVERS FOR CIRCUITS BASED ON SEMICONDUCTOR DEVICES


14222992
03/24/2014
9059076
06/16/2015
ENHANCEMENT-MODE III-NITRIDE DEVICES


13799989
03/13/2013
9087718
07/21/2015
SEMICONDUCTOR DEVICES WITH FIELD PLATES


14178701
02/12/2014
9111961
08/18/2015
ELECTRODE CONFIGURATIONS FOR SEMICONDUCTOR DEVICES


14211104
03/14/2014
9142659
09/22/2015
TRANSISTORS WITH ISOLATION REGIONS


14260808
04/24/2014
9147760
09/29/2015
ELECTRODES FOR SEMICONDUCTOR DEVICES AND METHODS OF FORMING THE SAME


14179788
02/13/2014
9171730
10/27/2015
METHOD OF FORMING ELECTRONIC COMPONENTS WITH INCREASED RELIABILITY


14478504
09/05/2014
9171836
10/27/2015




--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
SEMICONDUCTOR ELECTRONIC COMPONENTS WITH INTEGRATED CURRENT LIMITERS


14311600
06/23/2014
9171910
10/27/2015
SEMICONDUCTOR DEVICES WITH INTEGRATED HOLE COLLECTORS


13535094
06/27/2012
9184275
11/10/2015
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


14480980
09/09/2014
9190295
11/17/2015
Enhancement Mode III-N HEMTs


14464639
08/20/2014
9196716
11/24/2015
SEMICONDUCTOR MODULES AND METHODS OF FORMING THE SAME


13690103
11/30/2012
9209176
12/08/2015
SEMICONDUCTOR POWER MODULES AND DEVICES


14585705
12/30/2014
9224721
12/29/2015
SEMICONDUCTOR DEVICES WITH GUARD RINGS


14530204
10/31/2014
9224805
12/29/2015
SEMICONDUCTOR ELECTRONIC COMPONENTS AND CIRCUITS


14058089
10/18/2013
9293458
03/22/2016
FORMING ENHANCEMENT MODE III-NITRIDE DEVICES


14542937
11/17/2014
9318593
04/19/2016
GALLIUM NITRIDE POWER DEVICES


14108642
12/17/2013
9343560
05/17/2016
GATE DRIVERS FOR CIRCUITS BASED ON SEMICONDUCTOR DEVICES


14708627
05/11/2015
9362903
06/07/2016
SEMICONDUCTOR DEVICES WITH FIELD PLATES


14660080
03/17/2015
9373699
06/21/2016
ELECTRONIC DEVICES AND COMPONENTS FOR HIGH EFFICIENCY POWER CIRCUITS


14336287
07/21/2014
9401341
07/26/2016
TRANSISTORS WITH ISOLATION REGIONS


14810906
07/28/2015
9437707
09/06/2016
Enhancement Mode III-N HEMTs


14945341
11/18/2015
9437708
09/06/2016
SEMICONDUCTOR ELECTRONIC COMPONENTS WITH INTEGRATED CURRENT LIMITERS


14920760
10/22/2015
9443849
09/13/2016




--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
ELECTRODES FOR SEMICONDUCTOR DEVICES AND METHODS OF FORMING THE SAME


14920059
10/22/2015
9520491
12/13/2016
GATE STRUCTURES FOR III-N DEVICES


14970375
12/15/2015
9536966
01/03/2017
RECESSED OHMIC CONTACTS IN A III-N DEVICE


14572670
12/16/2014
9536967
01/03/2017
MULTILEVEL INVERTERS AND THEIR COMPONENTS


14321269
07/01/2014
9537425
01/03/2017
SWITCHING CIRCUITS HAVING FERRITE BEADS


14323777
07/03/2014
9543940
01/10/2017
ENHANCEMENT-MODE III-NITRIDE DEVICES


14714964
05/18/2015
9590060
03/07/2017
BRIDGELESS POWER FACTOR CORRECTION CIRCUITS


14802333
07/17/2015
9590494
03/07/2017
SEMICONDUCTOR DEVICES WITH INTEGRATED HOLE COLLECTORS


14934565
11/06/2015
9634100
04/25/2017
SWITCHING CIRCUITS HAVING FERRITE BEADS


15363987
11/29/2016
9660640
05/23/2017
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


14332967
07/16/2014
9690314
06/27/2017
SEMICONDUCTOR POWER MODULES AND DEVICES


14950411
11/24/2015
9741702
08/22/2017
SEMICONDUCTOR MODULES AND METHODS OF FORMING THE SAME


15138681
04/26/2016
9818686
11/14/2017
BRIDGE CIRCUITS AND THEIR COMPONENTS


14539098
11/12/2014
9899998
02/20/2018
SEMICONDUCTOR DEVICES WITH FIELD PLATES


15181805
06/14/2016
9831315
11/28/2017
Enhancement Mode III-N HEMTs


15242266
08/19/2016
—
—
ENHANCEMENT-MODE III-NITRIDE DEVICES


15440404
02/23/2017
—
—
SWITCHING CIRCUITS HAVING FERRITE BEADS


15491920
04/19/2017
—
—




--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
Electrolysis transistor


12156178
05/29/2008
9096939
08/04/2015
*BRIDGELESS POWER FACTOR CORRECTION CIRCUITS


15/428,726
2/9/2017
 
 
*PARALLELING OF SWITCHING DEVICES FOR HIGH POWER CIRCUITS


15/554,170
8/28/2017
 
 

*Currently Pending Unpublished Applications



--------------------------------------------------------------------------------




EXHIBIT B – BORROWING NOTICE
[See attached]



--------------------------------------------------------------------------------



TRANSPHORM, INC.
115 Castilian Drive
Goleta, California 93117
Date:  __________, 20__

Nexperia B.V., as Lender
under the below-referenced Loan and Security Agreement
Jonkerbosplein 52
6534 AB Nijmegen
The Netherlands
Ladies and Gentlemen:
The undersigned, Transphorm, Inc. (the “Borrower”), refers to the Loan and
Security Agreement, dated as of April 4, 2018 (as such may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”), by and between the Borrower and Nexperia B.V.,
as lender (the “Lender”), and hereby gives you notice pursuant to Section 3.5 of
the Loan and Security Agreement that the undersigned hereby requests the
[portion of the] Tranche [A/B/C] Loan under the Loan and Security Agreement set
forth below (the “Proposed Loan”), and in that connection sets forth below the
information relating to such Proposed Loan. All capitalized terms used herein
but not defined herein have the same meanings herein as set forth in the Loan
and Security Agreement.
(i)
The aggregate principal amount of the Proposed Loan is $[_________]2.

(ii)
The borrowing date of the Proposed Loan is [_______________]3.

(iii)
The proceeds of the Proposed Loan should be made available to the undersigned by
transfer to the Loan Deposit Account.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]










_____________________________
2With respect to the Tranche C Loans, (a) each Tranche C Loan must be in a
minimum amount of $1,000,000 and in multiples of $1,000,000 in excess thereof,
(b) the Borrower is only entitled to deliver up to three Borrowing Notices in
respect of Tranche C Loans per calendar quarter and (c) there shall not at any
time be more than a total of three Tranche C Loans outstanding.
3Must be a Business Day.



--------------------------------------------------------------------------------




The undersigned hereby certifies that (i) the Borrower has not materially
breached its obligations under the DLA, (ii) the representations and warranties
contained in Section 5 of the Loan and Security Agreement are as of the date
hereof and will be as of the [applicable] Tranche [A/B/C] Closing Date true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to materiality or “Material Adverse Effect” in the text
thereof, which representations and warranties shall be true and correct in all
respects subject to such qualification) on and as of such dates as though made
on and as of each such dates, except to the extent that any such representation
or warranty expressly relates solely to a specific date (in which case such
representation or warranty shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
materiality or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such specific date), (iii) no Default or
Event of Default has occurred or is continuing or will result from the making of
the Proposed Loan to be made as of the date of the Proposed Loan[, and] (iv) the
conditions set forth in Section [3.1/3.2/3.3] of the Loan and Security Agreement
will be satisfied as of the date of the Proposed Loan[, and (v) the Tranche C
Credit Exposure does not as of the date hereof, and will not after making the
Proposed Loan, exceed the Tranche C Commitment Amount]4.
Very truly yours,
 
 
TRANSPHORM, INC.
 
 
By:
 
 
Name:
 
Title:



















_____________________________
4Clause (v) to be included in Tranche C borrowing notices.


[Signature Page to Borrowing Notice]

--------------------------------------------------------------------------------




EXHIBIT C – PATENT ASSIGNMENT AGREEMENT
[See attached]



--------------------------------------------------------------------------------



PATENT ASSIGNMENT AGREEMENT
This PATENT ASSIGNMENT AGREEMENT (this “Agreement”) is made as of [________],
20[__], by and between TRANSPHORM, INC., a Delaware corporation (the
“Assignor”), and NEXPERIA B.V., a private limited liability company incorporated
under the laws of the Netherlands, with its registered office at Jonkerbosplein
52, 6534 AB Nijmegen, the Netherlands (the “Assignee”) (each, a “Party” and
together, the “Parties”).
WHEREAS, pursuant to that certain Loan and Security Agreement between the
Assignor and the Assignee, dated as of April 4, 2018 (the “Loan Agreement”),
among other things, the Assignor has agreed to perpetually and irrevocably
convey, deliver, transfer and assign to the Assignee, its successors and
assigns, free and clear of all Liens (other than Permitted Liens), all of its
right, title and interest in, to and under all of the Patents included in the
Collateral, including the Patents listed on Exhibit A hereto (collectively,
the “Assigned Patents”); and
WHEREAS, execution of and performance under this Agreement is intended to
effectuate the Collateral Assignment required by Section 9.9 of the Loan
Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
1.    Defined Terms; Interpretation.  Capitalized terms used but not defined
herein shall have the meanings given to them in the Loan Agreement. This
Agreement shall be interpreted in accordance with the rules of construction set
forth in Sections 1.1 and 12.12 of the Loan Agreement.
2.    Assignment.  The Assignor hereby perpetually and irrevocably conveys,
delivers, transfers and assigns to the Assignee, its successors and assigns, all
of the Assignor’s right, title and interest in, to and under the Assigned
Patents, free and clear of all Liens (other than Permitted Liens), along with
(i) the registrations and applications relating thereto, (ii) all goodwill
symbolized thereby and associated therewith and including all rights therein
provided by international conventions and treaties, and the exclusive right to
sue for past, present and future infringement thereof, (iii) any and all rights
of the Assignor to sue at law or in equity for any infringement, imitation,
impairment, distortion, dilution or other unauthorized use or conduct in
derogation of such Assigned Patents, including the right to receive all proceeds
and damages therefrom, (iv) any and all rights to royalties, profits,
compensation, license fees or other payments or remuneration of any kind
relating to such Assigned Patents, and (v) any and all rights to obtain
renewals, reissues, and extensions of registrations or other legal protections
pertaining to such Assigned Patents.
3.    Further Assurances; Power of Attorney.  The Assignor shall, and shall use
its commercially reasonable efforts to cause its successors and assigns to, at
any time and from time to time after the date hereof, upon the request of the
Assignee, do, execute, acknowledge, deliver and file, or cause to be done,
executed, acknowledged, delivered or filed, all such further acts, deeds,
transfers, conveyances, assignments or assurances as may be reasonably required
for transferring, conveying, assigning and assuring to the Assignee, or for
reducing to possession by the Assignee of, any of the Assigned Patents, or for
otherwise carrying out the purposes of this



--------------------------------------------------------------------------------



Agreement, including the execution and delivery of any additional or separate
documents and performance of other additional acts necessary or desirable to
record and perfect the interest of the Assignee in and to the Assigned Patents
or otherwise in connection with the prosecution and maintenance of the Assigned
Patents, any administrative or judicial action, suit or challenge by a third
party (including any reexamination or other proceeding challenging the validity
or enforceability of an Assigned Patent) and otherwise maintaining, enforcing or
defending the Assigned Patents and any other intellectual property rights
relating thereto. Without limiting the generality of the foregoing, the Assignor
shall, and shall use commercially reasonable efforts to cause its successors and
assigns to, take all actions necessary to effectuate the assignment of the
Assigned Patents contemplated hereunder, including making filings and executing
any documents that may be necessary or desirable for purposes of recordation by
the United States Patent and Trademark Office and any other intellectual
property office in any other jurisdiction throughout the world. In the event
that the Assignor or any of its successors and assigns does not take in a timely
fashion any action reasonably deemed necessary or advisable by the Assignee, the
Assignee shall have the right to take such action. The Assignor hereby grants,
on its own behalf and on behalf of its successors and assigns to the fullest
extent permitted by Law, to the Assignee an irrevocable power of attorney,
coupled with an interest, to take all action contemplated or authorized pursuant
to this Agreement, including filings which may be necessary or desirable for
purposes of recordation by the United States Patent and Trademark Office or any
other intellectual property office in any other jurisdiction throughout the
world.
4.    Due Authorization.  The Assignor hereby authorizes and requests the
Commissioner for Patents of the United States Patent and Trademark Office, and,
as appropriate, the corresponding entity or agency in any other jurisdiction, to
record this Agreement, and to issue any and all patents, registrations, utility
models or other governmental grants or issuances pertaining to any of the
Assigned Patents in the name of the Assignee, its successors, assigns or other
legal representatives.
5.    Governing Law; Amendment.  This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York, without giving
effect to any principles of conflicts of law (other than Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York regarding
choice of law and choice of forum in certain transactions) that would cause the
application of the Law of any jurisdiction other than the State of New York. No
amendment or waiver of any provision of this Agreement shall in any event be
effective unless the same shall be in writing and signed (a) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency, by the Assignee and the Assignor, (b) in the case of any other
waiver or consent, by the Assignee and (c) in the case of any other amendment,
by the Assignee and the Assignor, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
6.    Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.



--------------------------------------------------------------------------------



7.    Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
8.    Successors.  This Agreement binds and is for the benefit of the successors
and permitted assigns of each Party.
[Signature pages follow]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Assignor has executed this Patent Assignment Agreement
on the date set forth below.
ASSIGNOR:
 
TRANSPHORM, INC.
 
 
By:
 
 
Name:
 
Title:

I, ___________________________________ whose full post office address is
_________________________________________________________ was personally present
and did see ___________________________________ (name of person who signed
assignment) who is known to me, execute the assignment.
Signed at __________________________________ this _____ day of _______, 20___.
 
Signature of Witness



[Signature Page to Patent Assignment Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Assignee has executed this Patent Assignment Agreement
on the date set forth below.
ASSIGNEE:
 
NEXPERIA B.V.
 
 
By:
 
 
Name:
 
Title:

I, ___________________________________ whose full post office address is
_________________________________________________________ was personally present
and did see ___________________________________ (name of person who signed
assignment) who is known to me, execute the assignment.
Signed at __________________________________ this _____ day of _______, 20___.
 
Signature of Witness



[Signature Page to Patent Assignment Agreement]

--------------------------------------------------------------------------------




Exhibit A
Assigned Patents
Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
III-NITRIDE DEVICES WITH RECESSED GATES


12102340
04/14/2008
7795642
09/14/2010
INSULATED GATE E-MODE TRANSISTORS


12324574
11/26/2008
7851825
12/14/2010
III-NITRIDE BIDIRECTIONAL SWITCHES


12209581
09/12/2008
7875907
01/25/2011
III-NITRIDE DEVICES AND CIRCUITS


12368248
02/09/2009
7884394
02/08/2011
SEMICONDUCTOR HETEROSTRUCTURE DIODES


12332284
12/10/2008
7898004
03/01/2011
III-NITRIDE DEVICES WITH RECESSED GATES


12816971
06/16/2010
7939391
05/10/2011
BRIDGE CIRCUITS AND THEIR COMPONENTS


12368200
02/09/2009
7965126
06/21/2011
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


12611018
11/02/2009
8138529
03/20/2012
ENHANCEMENT MODE GALLIUM NITRIDE POWER DEVICES


13019150
02/01/2011
8193562
06/05/2012
SEMICONDUCTOR HETEROSTRUCTURE DIODES


13008874
01/18/2011
8237198
08/07/2012
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


12556438
09/09/2009
8289065
10/16/2012
ENHANCEMENT MODE GALLIUM NITRIDE POWER DEVICES


13406723
02/28/2012
8344424
01/01/2013
SEMICONDUCTOR DEVICES WITH FIELD PLATES


12550140
08/28/2009
8390000
03/05/2013
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


13355885
01/23/2012
8455931
06/04/2013
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


13618502
09/14/2012
8493129
07/23/2013
BRIDGE CIRCUITS AND THEIR COMPONENTS


13164109
06/20/2011
8508281
08/13/2013
ENHANCEMENT MODE III-N HEMTS


12108449
04/23/2008
8519438
08/27/2013




--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


13618726
09/14/2012
8531232
09/10/2013
SEMICONDUCTOR HETEROSTRUCTURE DIODES


13533339
06/26/2012
8541818
09/24/2013
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


13873855
04/30/2013
8592974
11/26/2013
HIGH POWER SEMICONDUCTOR ELECTRONIC COMPONENTS WITH INCREASED RELIABILITY


13269367
10/07/2011
8598937
12/03/2013
SEMICONDUCTOR ELECTRONIC COMPONENTS AND CIRCUITS


12701458
02/05/2010
8624662
01/07/2014
GALLIUM NITRIDE POWER DEVICES


13723753
12/21/2012
8633518
01/21/2014
SEMICONDUCTOR POWER MODULES AND DEVICES


13405041
02/24/2012
8648643
02/11/2014
SEMICONDUCTOR DEVICES WITH FIELD PLATES


13748907
01/24/2013
8692294
04/08/2014
ELECTRODE CONFIGURATIONS FOR SEMICONDUCTOR DEVICES


13040940
03/04/2011
8716141
05/06/2014
TRANSISTORS WITH ISOLATION REGIONS


12968704
12/15/2010
8742460
06/03/2014
SEMICONDUCTOR DIODES WITH LOW REVERSE BIAS CURRENTS


13040524
03/04/2011
8772842
07/08/2014
ELECTRONIC COMPONENTS WITH REACTIVE FILTERS


13403813
02/23/2012
8786327
07/22/2014
SEMICONDUCTOR ELECTRONIC COMPONENTS WITH INTEGRATED CURRENT LIMITERS


13550445
07/16/2012
8803246
08/12/2014
ELECTRONIC DEVICES AND COMPONENTS FOR HIGH EFFICIENCY POWER CIRCUITS


12684838
01/08/2010
8816497
08/26/2014
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


13959483
08/05/2013
8816751
08/26/2014
ENHANCEMENT MODE III-N HEMTS


13954772
07/30/2013
8841702
09/23/2014
METHOD OF FORMING ELECTRONIC COMPONENTS WITH INCREASED RELIABILITY


14068944
10/31/2013
8860495
10/14/2014




--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


14063438
10/25/2013
8890314
11/18/2014
METHOD FOR MAKING SEMICONDUCTOR DIODES WITH LOW REVERSE BIAS CURRENTS


14288682
05/28/2014
8895423
11/25/2014
SEMICONDUCTOR DEVICES WITH GUARD RINGS


13226380
09/06/2011
8901604
12/02/2014
BRIDGE CIRCUITS AND THEIR COMPONENTS


13887204
05/03/2013
8912839
12/16/2014
SEMICONDUCTOR POWER MODULES AND DEVICES


14134878
12/19/2013
8952750
02/10/2015
SEMICONDUCTOR HETEROSTRUCTURE DIODES


13973890
08/22/2013
9041065
05/26/2015
METHOD OF FORMING ELECTRONIC COMPONENTS WITH REACTIVE FILTERS


14307234
06/17/2014
9041435
05/26/2015
GATE DRIVERS FOR CIRCUITS BASED ON SEMICONDUCTOR DEVICES


14222992
03/24/2014
9059076
06/16/2015
ENHANCEMENT-MODE III-NITRIDE DEVICES


13799989
03/13/2013
9087718
07/21/2015
SEMICONDUCTOR DEVICES WITH FIELD PLATES


14178701
02/12/2014
9111961
08/18/2015
ELECTRODE CONFIGURATIONS FOR SEMICONDUCTOR DEVICES


14211104
03/14/2014
9142659
09/22/2015
TRANSISTORS WITH ISOLATION REGIONS


14260808
04/24/2014
9147760
09/29/2015
ELECTRODES FOR SEMICONDUCTOR DEVICES AND METHODS OF FORMING THE SAME


14179788
02/13/2014
9171730
10/27/2015
METHOD OF FORMING ELECTRONIC COMPONENTS WITH INCREASED RELIABILITY


14478504
09/05/2014
9171836
10/27/2015
SEMICONDUCTOR ELECTRONIC COMPONENTS WITH INTEGRATED CURRENT LIMITERS


14311600
06/23/2014
9171910
10/27/2015
SEMICONDUCTOR DEVICES WITH INTEGRATED HOLE COLLECTORS


13535094
06/27/2012
9184275
11/10/2015




--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
PACKAGE CONFIGURATIONS FOR LOW EMI CIRCUITS


14480980
09/09/2014
9190295
11/17/2015
Enhancement Mode III-N HEMTs


14464639
08/20/2014
9196716
11/24/2015
SEMICONDUCTOR MODULES AND METHODS OF FORMING THE SAME


13690103
11/30/2012
9209176
12/08/2015
SEMICONDUCTOR POWER MODULES AND DEVICES


14585705
12/30/2014
9224721
12/29/2015
SEMICONDUCTOR DEVICES WITH GUARD RINGS


14530204
10/31/2014
9224805
12/29/2015
SEMICONDUCTOR ELECTRONIC COMPONENTS AND CIRCUITS


14058089
10/18/2013
9293458
03/22/2016
FORMING ENHANCEMENT MODE III-NITRIDE DEVICES


14542937
11/17/2014
9318593
04/19/2016
GALLIUM NITRIDE POWER DEVICES


14108642
12/17/2013
9343560
05/17/2016
GATE DRIVERS FOR CIRCUITS BASED ON SEMICONDUCTOR DEVICES


14708627
05/11/2015
9362903
06/07/2016
SEMICONDUCTOR DEVICES WITH FIELD PLATES


14660080
03/17/2015
9373699
06/21/2016
ELECTRONIC DEVICES AND COMPONENTS FOR HIGH EFFICIENCY POWER CIRCUITS


14336287
07/21/2014
9401341
07/26/2016
TRANSISTORS WITH ISOLATION REGIONS


14810906
07/28/2015
9437707
09/06/2016
Enhancement Mode III-N HEMTs


14945341
11/18/2015
9437708
09/06/2016
SEMICONDUCTOR ELECTRONIC COMPONENTS WITH INTEGRATED CURRENT LIMITERS


14920760
10/22/2015
9443849
09/13/2016
ELECTRODES FOR SEMICONDUCTOR DEVICES AND METHODS OF FORMING THE SAME


14920059
10/22/2015
9520491
12/13/2016
GATE STRUCTURES FOR III-N DEVICES


14970375
12/15/2015
9536966
01/03/2017
RECESSED OHMIC CONTACTS IN A III-N DEVICE


14572670
12/16/2014
9536967
01/03/2017
MULTILEVEL INVERTERS AND THEIR COMPONENTS


14321269
07/01/2014
9537425
01/03/2017




--------------------------------------------------------------------------------



Title
Application
No.
Filing
Date
Patent
No.
Issue
Date
SWITCHING CIRCUITS HAVING FERRITE BEADS


14323777
07/03/2014
9543940
01/10/2017
ENHANCEMENT-MODE III-NITRIDE DEVICES


14714964
05/18/2015
9590060
03/07/2017
BRIDGELESS POWER FACTOR CORRECTION CIRCUITS


14802333
07/17/2015
9590494
03/07/2017
SEMICONDUCTOR DEVICES WITH INTEGRATED HOLE COLLECTORS


14934565
11/06/2015
9634100
04/25/2017
SWITCHING CIRCUITS HAVING FERRITE BEADS


15363987
11/29/2016
9660640
05/23/2017
INDUCTIVE LOAD POWER SWITCHING CIRCUITS


14332967
07/16/2014
9690314
06/27/2017
SEMICONDUCTOR POWER MODULES AND DEVICES


14950411
11/24/2015
9741702
08/22/2017
SEMICONDUCTOR MODULES AND METHODS OF FORMING THE SAME


15138681
04/26/2016
9818686
11/14/2017
BRIDGE CIRCUITS AND THEIR COMPONENTS


14539098
11/12/2014
9819336
01/09/2018
SEMICONDUCTOR DEVICES WITH FIELD PLATES


15181805
06/14/2016
9831315
11/28/2017
Enhancement Mode III-N HEMTs


15242266
08/19/2016
—
—
ENHANCEMENT-MODE III-NITRIDE DEVICES


15440404
02/23/2017
—
—
SWITCHING CIRCUITS HAVING FERRITE BEADS


15491920
04/19/2017
—
—
Electrolysis transistor


12156178
05/29/2008
9096939
08/04/2015
*BRIDGELESS POWER FACTOR CORRECTION CIRCUITS


15/428,726
2/9/2017
 
 
*PARALLELING OF SWITCHING DEVICES FOR HIGH POWER CIRCUITS


15/554,170
8/28/2017
 
 

*Currently Pending Unpublished Applications

